Exhibit 10.4
AMENDED AND RESTATED SECURITY AGREEMENT
     THIS AMENDED AND RESTATED SECURITY AGREEMENT (this agreement, together with
all amendments and restatements and all Joinders, the “Agreement”) is made as of
June 9, 2010, by each of the signatories hereto and each other Person which may
from time to time become a party to this Agreement pursuant to Section 11.17
hereof (each individually, a “Debtor” and, collectively, the “Debtors”) in favor
of PNC Bank, National Association (“PNC”), as Collateral Agent for the Secured
Parties (hereinafter defined) (in such capacity, together with its successors in
such capacity, the “Collateral Agent”).
BACKGROUND
     Spartech Corporation (the “Borrower”), each of the debtors party thereto
and Bank of America, N.A., as collateral agent, entered into that certain
Security Agreement dated as of September 10, 2008 (the “Prior Security
Agreement”). In connection with the execution and delivery of the Credit
Agreement (hereinafter defined), the parties hereby amend and restate the Prior
Security Agreement in its entirety to replace Bank of America, N.A., as
collateral agent thereunder, with PNC Bank, National Association, as collateral
agent, and to make certain other changes, all as set forth herein.
     The Borrower, the Lenders (as defined therein), and PNC Bank, National
Association, as Administrative Agent, are parties to that certain Amended and
Restated Credit Agreement dated as of June 9, 2010 (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), pursuant to
which the Lenders may from time to time hereafter extend credit to the Borrower
pursuant to letters of credit and revolving loans, the indebtedness pursuant to
such loans may be evidenced by promissory notes payable to the order of each
Lender (the “Bank Notes”).
     The Borrower and the institutional investors identified in the Amended and
Restated Intercreditor Agreement (hereinafter defined) as “Noteholders”
(collectively, together with any other holders from time to time of the
hereinafter described Senior Notes and their successors and assigns, the
“Noteholders”) have entered into an Amended and Restated Note Purchase Agreement
dated as of September 10, 2008 (initially dated as of September 15, 2004) (as
amended, restated, replaced, modified and supplemented from time to time, the
“Note Agreement”) among the Borrower and the purchaser’s named therein, pursuant
to which the Borrower issued and sold to certain Noteholders the Borrower’s
6.58% Senior Notes due September 15, 2016 in the original aggregate principal
amount of $150,000,000 (as amended, restated, replaced, modified and
supplemented from time to time, including any notes delivered in substitution or
exchange therefor, the “Senior Notes”).

 



--------------------------------------------------------------------------------



 



     The Obligations (as hereinafter defined) under the Credit Agreement and the
other Bank Loan Documents (as defined in the Intercreditor Agreement), have been
absolutely, unconditionally and irrevocably guaranteed by certain Domestic
Subsidiaries (each a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”) pursuant to one or more Guaranties (as may be amended, restated,
replaced, modified, and supplemented from time to time and including all
joinders thereto, collectively, the “Lender Guaranty Agreements”) and the
obligations of the Borrower under the Note Agreement and the other Senior Note
Documents (as defined in the Intercreditor Agreement) have been absolutely,
unconditionally and irrevocably guaranteed by certain Domestic Subsidiaries
pursuant to one or more Guaranties (as may be amended, restated, replaced,
modified, and supplemented from time to time and including all joinders thereto,
collectively, the “Noteholder Guaranty Agreement”).
     The Debtors, Collateral Agent and other Secured Parties are entering into
that certain Amended and Restated Intercreditor and Collateral Agency Agreement
of even date herewith (such Amended and Restated Intercreditor and Collateral
Agency Agreement, as the same may be amended, restated, supplemented or modified
from time to time, being hereinafter referred to as the “Intercreditor
Agreement”) which among other things, replaces Bank of America, N.A. as the
collateral agent and appoints PNC Bank, National Association as the Collateral
Agent thereunder and sets forth certain responsibilities and obligations of the
Collateral Agent and establishes among the Secured Parties their respective
rights with respect to certain payments that may be received by the Collateral
Agent in respect of the Collateral (hereinafter defined).
     To induce Administrative Agent and the Lenders to amend and restate the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Debtor has agreed to pledge
and grant a security interest in the Collateral as security for the Senior
Secured Obligations. Accordingly, the parties hereto agree as follows:
SECTION 1
DEFINITIONS
     Capitalized terms set forth in the introductory paragraph and recitals
above have the respective meanings therein. Terms defined in the UCC shall,
unless otherwise provided herein, have the meanings ascribed to them in the UCC
both as in effect on the date of this Agreement and as hereafter amended. If the
definition given a term in the Credit Agreement conflicts with the definition
given that term in the UCC, then the Credit Agreement definition controls to the
extent allowed by law. If the definition given a term in Article 9 of the UCC
conflicts with the definition given that term in any other chapter of the UCC,
then the Article 9 definition controls. Notwithstanding any contrary provision
of this Agreement, the parties intend that the terms used herein which are
defined in the UCC have, at all times, the broadest and most inclusive meanings
possible. Accordingly, if the UCC shall in the future be amended or held by a
court to define any term used herein more broadly or inclusively than the UCC in
effect on the date of this Agreement, then such term as used herein shall be
given such broadened meaning. If the UCC shall in the future be amended or held
by a court to define any term used herein more narrowly,

2



--------------------------------------------------------------------------------



 



or less inclusively, than the UCC in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement. Furthermore, as used in this Agreement:
     “Accession” means any “accession”, as such term is defined in the UCC, now
owned or hereafter acquired by any Debtor, including without limitation, a good
that is physically united with another good in such a manner that the identity
of the original good is not lost.
     “Account Debtor” means any Person who is or who may become obligated to any
Debtor under, with respect to or on account of an Account.
     “Accounts” means any “account”, as such term is defined in the UCC, now
owned or hereafter acquired by any Debtor, and, in any event, shall include,
without limitation, each of the following, whether now owned or hereafter
acquired by any Debtor: (a) all rights of any Debtor to payment of a monetary
obligation, whether or not earned by performance, (i) for goods or other
property that has been or is to be sold, leased, licensed, assigned or otherwise
disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, or (v) arising out of the use of a credit or charge card or
information contained on or for use with the card, (b) all accounts receivable
of any Debtor, (c) all rights of any Debtor to receive any payment of money or
other form of consideration, (d) all security pledged, assigned, or granted to
or held by any Debtor to secure any of the foregoing, (e) all guaranties of, or
indemnifications with respect to, any of the foregoing, and (f) all rights of
any Debtor as an unpaid seller of goods or services, including, but not limited
to, all rights of stoppage in transit, replevin, reclamation, and resale.
     “Administrative Agent” means PNC Bank, National Association and its
successor or assigns as administrative agent for Lenders under the Credit
Agreement.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the Voting Equity Interests.
     “Agreement” has the meaning set forth in the introduction hereto.
     “As-Extracted Collateral” means any “as-extracted collateral”, as such term
is defined in the UCC, now owned or hereafter acquired by any Debtor, and, in
any event, shall include, without limitation, each of the following, whether now
owned or hereafter acquired by any Debtor: (a) oil, gas, or other minerals that
are subject to a security interest that (i) is created by Debtor before
extraction, and (ii) attaches to the minerals as extracted, or (b) Accounts
arising out of the sale at the wellhead or minehead of oil, gas, or other
minerals in which a Debtor had an interest before extraction.

3



--------------------------------------------------------------------------------



 



     “Chattel Paper” means any “chattel paper”, as such term is defined in the
UCC, now owned or hereafter acquired by any Debtor.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” has the meaning set forth in Section 3.1 hereof.
     “Commercial Tort Claim” means any “commercial tort claim”, as such term is
defined in the UCC, now owned or hereafter acquired by any Debtor.
     “Commodity Account” means any “commodity account”, as such term is defined
in the UCC, now owned or hereafter acquired by any Debtor, including any account
maintained by a Commodity Intermediary in which a Commodity Contract is carried
for a Commodity Customer.
     “Commodity Contract” means any commodity futures contract, an option on a
commodity futures contract, a commodity option, or any other contract if the
contract or option is (a) traded on or subject to the rules of a board of trade
that has been designated as a contract market for such a contract pursuant to
the federal commodities Laws, or (b) traded on a foreign commodity board of
trade, exchange, or market, and is carried on the books of a Commodity
Intermediary for a Commodity Customer.
     “Commodity Customer” means a Person for whom a Commodity Intermediary
carries a Commodity Contract on its books.
     “Commodity Intermediary” means (a) a Person that is registered as a futures
commission merchant under the federal commodities Laws or (b) a Person that in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities Laws.
     “Contracts” means all contracts, undertakings, or other agreements as the
same may be amended from time to time, and (a) all rights of any Debtor to
receive moneys due and to become due thereunder or in connection therewith,
(b) all rights of any Debtor to damages arising out of or for breach or default
in respect thereof and (c) all rights of any Debtor to exercise remedies
thereunder.
     “Copyright Collateral” means all Copyrights, whether now owned or hereafter
acquired by any Debtor, including each Copyright identified in Schedule 2
hereto.
     “Copyrights” means all copyrights, copyright registrations and applications
for copyright registrations, including, without limitation, all renewals and
extensions thereof, the right to recover for all past, present and future
infringements thereof, and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

4



--------------------------------------------------------------------------------



 



     “Default” means a “Default” as defined in the Credit Agreement or the Note
Agreement, as the context requires.
     “Deposit Account” means any “deposit account”, as such term is defined in
the UCC, now owned or hereafter acquired by any Debtor, and, in any event, shall
include, without limitation, each of the following, whether now owned or
hereafter acquired by any Debtor: (a) any and all lockbox accounts, dominion
accounts, controlled disbursement accounts and any and all other deposit
accounts at any time established pursuant to the terms of the Financing
Documents, and (b) any and all deposits (general or special, time or demand,
provisional or final), including without limitation certificates of deposit and
investment accounts, at any time established or maintained with or held by any
of the Secured Parties.
     “Document” means any “document”, as such term is defined in the UCC, now
owned or hereafter acquired by any Debtor, including, without limitation, all
documents of title and warehouse receipts of any Debtor.
     “Domestic Subsidiary” means any Subsidiary that is not a Foreign
Subsidiary.
     “Entitlement Holder” means a Person identified in the records of a
Securities Intermediary as the Person having a Security Entitlement against the
Securities Intermediary. If a Person acquires a Security Entitlement by virtue
of Section 8 501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.
     “Equipment” means any “equipment”, as such term is defined in the UCC, now
owned or hereafter acquired by any Debtor and, in any event, shall include,
without limitation, all machinery, equipment, furnishings, fixtures, and
vehicles now owned or hereafter acquired by any Debtor and any and all
additions, substitutions, and replacements of any of the foregoing, wherever
located, together with all attachments, components, parts, equipment, and
accessories installed thereon or affixed thereto.
     “Equity Interest” means shares of capital stock (whether denominated as
common stock or preferred stock), beneficial, partnership or membership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting.
     “Equity Rights” means, with respect to any Person, any outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any voting trust agreements) for the issuance, sale,
registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, such Person.
     “Event of Default” means an “Event of Default” as defined in the Note
Agreement or the Credit Agreement, as the context requires.
     “Facilities” means (a) the Note Agreement and the Senior Notes, (b) the
Credit Agreement and the Bank Notes, (c) any Lender Provided Interest Rate
Hedge, (e) any Other Lender Provided Financial Service Product, and “Facility”
shall mean any of the foregoing.

5



--------------------------------------------------------------------------------



 



     “Financial Asset” means any “financial asset”, as such term is defined in
the UCC, now owned or hereafter acquired by any Debtor and, in any event, shall
include, without limitation, (a) a Security, (b) an obligation of a Person or a
share, participation or other interest in a Person or in property or an
enterprise of a Person, that is, or is of a type, dealt in or traded on
financial markets or that is recognized in any area in which it is issued or
dealt in as a medium for investment, or (c) any property that is held by a
Securities Intermediary for another Person in a Securities Account if the
Securities Intermediary has expressly agreed with the other Person that the
property is to be treated as a financial asset under Article 8 of the Uniform
Commercial Code. As the context requires, “Financial Asset” means either the
interest itself or the means by which a Person’s claim to it is evidenced,
including a certificated or uncertificated Security, a certificate representing
a Security, or a Security Entitlement.
     “Financing Documents” shall mean (a) the Note Agreement, the Senior Notes
and the Noteholder Guaranty Agreement, (b) the Credit Agreement, the Bank Notes
and the Lender Guaranty Agreements, (c) any Lender Provided Interest Rate Hedge,
(d) any Other Lender Provided Financial Service Product, (e) this Agreement and
the other Security Documents, and (f) any amendments, restatements, supplements
or other modifications in respect of the foregoing.
     “Foreign Subsidiary” means each Subsidiary owned directly either by the
Borrower or a Domestic Subsidiary of the Borrower, and which is organized under
the laws of any jurisdiction other than, and which is conducting the majority of
its business outside of, the United States of America or any state thereof.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “General Intangibles” means any “general intangibles”, as such term is
defined in the UCC now owned or hereafter acquired by any Debtor and, in any
event, shall include, without limitation, each of the following, whether now
owned or hereafter acquired by any Debtor: all Patents, Trademarks, Copyrights,
Intellectual Property, registrations, goodwill, franchises, licenses, permits,
proprietary information, customer lists, designs, and inventions of any Debtor,
all books, records, data, plans, manuals, computer software, and computer
programs of any Debtor, (a) all contract rights, partnership interests, joint
venture interests, securities, investment accounts, and certificates of deposit
of any Debtor, (b) all rights of any Debtor to payment under letters of credit
and similar agreements, (c) all tax refunds and tax refund claims of any Debtor,
all choses in action and causes of action of any Debtor (whether arising in
contract, tort, or otherwise and whether or not currently in litigation) and all
judgments in favor of any Debtor, all rights and claims of any Debtor under
warranties and indemnities, and (d) all rights of any Debtor under any
insurance, surety, or similar contract or arrangement.

6



--------------------------------------------------------------------------------



 



     “Goods” means any “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Debtor and, in any event, shall include, without
limitation, all things that are movable when a security interest attaches.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Instruments” means any “instrument”, as such term is defined in the UCC,
now owned or hereafter acquired by any Debtor.
     “Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to any
Debtor with respect to any of the foregoing, in each case whether now or
hereafter owned or used including, without limitation, the licenses or other
agreements with respect to the Copyright Collateral, the Patent Collateral or
the Trademark Collateral listed in Schedule 5 hereto; (c) all information,
customer lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, recorded knowledge, surveys, engineering
reports, test reports, manuals, materials standards, processing standards,
performance standards, catalogs, computer and automatic machinery software and
programs; (d) all field repair data, sales data and other information relating
to sales or service of products now or hereafter manufactured; (e) all
accounting information and all media in which or on which any information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data; (f) all licenses, consents, permits, variances, certifications and
approvals of governmental agencies now or hereafter held by any Debtor; (g) all
databases and data collections and all rights therein; (h) all computer software
including all source code, object code, firmware, development tools, files,
records and data, all media on which any of the foregoing is recorded, and all
documentation related to any of the foregoing; (i) all domain names and Internet
web sites and all rights and documentation related to any of the foregoing;
(j) all mask works and registrations therefor, and all other rights
corresponding thereto throughout the world; and (k) all causes of action, claims
and warranties now or hereafter owned or acquired by the Debtors in respect of
any of the items listed above.
     “Interest Rate Hedge” means an interest rate exchange, collar, cap, swap,
adjustable strike carp, adjustable strike corridor or similar agreements entered
into by a Debtor or their Subsidiaries in order to provide protection to, or
minimize the impact upon, the Borrower, the Debtors or their Subsidiaries of
increasing floating rates of interest applicable to indebtedness of the
Borrower, the Debtors or their Subsidiaries.
     “Inventory” means any “inventory”, as such term is defined in the UCC, now
owned or hereafter acquired by any Debtor, and, in any event, shall include,
without limitation, each of the following, whether now owned or hereafter
acquired by any Debtor: (a) all goods and other personal property of any Debtor
that (i) are leased by any Debtor as lessor, (ii) are held for sale

7



--------------------------------------------------------------------------------



 



or lease or to be furnished under any contract of service, or (iii) are
furnished under a contract of service, (b) all raw materials, work-in-process,
finished goods, inventory, supplies, and materials of any Debtor, (c) all
wrapping, packaging, advertising, and shipping materials of any Debtor, (d) all
goods that have been returned to, repossessed by, or stopped in transit by any
Debtor, and (e) all Documents evidencing any of the foregoing.
     “Investment Property” means any “investment property”, as such term is
defined in the UCC, now owned or hereafter acquired by any Debtor, and, in any
event, shall include, without limitation, each of the following, whether now
owned or hereafter acquired by any Debtor: (a) Securities (whether certificated
or uncertificated), (b) Security Entitlements, (c) a Securities Accounts,
(d) Commodity Contracts, and (e) Commodity Accounts, but shall not include stock
in any Foreign Subsidiary in excess of the percentage of such stock specified in
the definition of “Pledged Stock”.
     “Issuers” means, collectively, the respective corporations identified
beneath the names of the Debtors on Schedule 1 hereto under the caption
“Issuers,” together with any corporation created or acquired after the date
hereof, the capital stock of which is required to be pledged hereunder pursuant
to this Agreement, the Credit Agreement or the Note Agreement.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Issuer” means PNC Bank, National Association, in its capacity as
issuer of letters of credit under the Credit Agreement, or any successor issuer
of letters of credit thereunder.
     “Lenders” means (a) the financial institutions and other lenders named on
Schedule 1.1(B) attached to the Credit Agreement or any supplement to it
thereunder, (b) subject to Section 11.8 of the Credit Agreement, their
respective successors and assigns, but not a “Participant” (as defined in
Section 11.8.4 of the Credit Agreement) who is not otherwise a party to the
Credit Agreement and (c) as the context requires, the L/C Issuer.
     “Lender Provided Interest Rate Hedge” shall mean an Interest Rate Hedge
which is provided by any Lender or its Affiliate in accordance with the Credit
Agreement.
     “Letter-of-Credit Right” means any “letter-of-credit right”, as such term
is defined in the UCC, now owned or hereafter acquired by any Debtor.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

8



--------------------------------------------------------------------------------



 



     “LLC Interests” means, as to any Debtor (i) all right, title and interest,
now existing or hereafter acquired, of such Debtor in any LLC but not any of its
obligations from time to time as a member (unless Collateral Agent shall become
a member as a result of its exercise of remedies herein) of any LLC; (ii) any
and all moneys due and to become due to such Debtor now or in the future by way
of a distribution made to such Debtor in its capacity as a member of or an owner
of any LLC; (iii) any other property of any LLC to which such Debtor now or in
the future may be entitled in its capacity as a member of or an owner of any LLC
by way of distribution, return of capital or otherwise; (iv) any other claim in
respect of any LLC to which such Debtor now or in the future may be entitled in
its capacity as a member of or an owner of any LLC and its property, including
any rights under any operating agreement or other agreement governing or
pertaining to such interests; (v) the certificates, if any, representing all
such rights and interests; (vi) all right of such Debtor under each limited
liability company or operating agreement of each LLC; and (vii) to the extent
not otherwise included, all Proceeds of any of the foregoing.
     “LLCs” means, collectively, the limited liability companies identified
beneath the names of the Debtors on Schedule 1 hereto under the caption “LLCs”,
together with any limited liability company created or acquired after the date
hereof, the LLC Interests in which are required to be pledged hereunder pursuant
to this Agreement or the Credit Agreement.
     “Majority Creditors” shall have the meaning assigned thereto in the
Intercreditor Agreement.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) or prospects of the
Borrower or the Borrower and its Subsidiaries taken as a whole; (b) an
impairment of the ability of any Debtor to perform its payment or other material
obligations under any Financing Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Debtor of any Financing Document to which it is a
party.
     “Maximum Rate” means, for each Secured Party, the maximum nonusurious
amount and the maximum nonusurious rate of interest which, under applicable Law,
that such Secured Party is permitted to contract for, charge, take, reserve, or
receive on the Senior Secured Obligations.
     “Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
     “Other Lender Provided Financial Service Product” means agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Debtors or any of their
Subsidiaries: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH transactions, (f) cash management, including
overdrafts, controlled disbursement, accounts or services, (g) foreign currency
exchange transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions, and (h) commodity swaps, commodity options, forward commodity
contracts and any other similar transactions.

9



--------------------------------------------------------------------------------



 



     “Partnership Interests” means, as to any Debtor (i) all right, title and
interest, now existing or hereafter acquired, of such Debtor in any Partnership
but not any of its obligations from time to time as a partner (unless Collateral
Agent shall become a partner as a result of its exercise of remedies herein) of
any Partnership; (ii) any and all moneys due and to become due to such Debtor
now or in the future by way of a distribution made to such Debtor in its
capacity as a partner of any Partnership; (iii) any other property of any
Partnership to which such Debtor now or in the future may be entitled in its
capacity as a partner of any Partnership by way of distribution, return of
capital or otherwise; (iv) any other claim in respect of any Partnership to
which such Debtor now or in the future may be entitled in its capacity as a
partner of any Partnership and its property, including any rights under any
partnership agreement or other document governing or pertaining to such
interests; (v) the certificates, if any, representing all such rights and
interests; (vi) all rights of such Debtor under each partnership agreement or
limited partnership agreement of each Partnership; and (vii) to the extent not
otherwise included, all Proceeds of any of the foregoing.
     “Partnerships” means, collectively, the partnerships identified beneath the
names of the Debtors on Schedule 1 hereto under the caption “Partnerships”,
together with any partnerships created or acquired after the date hereof, the
Partnership Interests in which are required to be pledged hereunder pursuant to
this Agreement or the Credit Agreement.
     “Patent Collateral” means all Patents, whether now owned or hereafter
acquired by any Debtor, including each Patent identified in Schedule 3 hereto.
     “Patents” means all patents and patent applications, including without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, the right to sue for past, present and future infringements thereof,
and all rights corresponding thereto throughout the world.
     “Payment Intangible” means any “payment intangible”, as such term is
defined in the UCC and, in any event, shall include, but not be limited to, a
General Intangible under which the Account Debtor’s principal obligation is a
monetary obligation.
     “Permitted Licenses” means any licenses or sublicenses granted by any
Debtor in such Debtor’s Intellectual Property from time to time in the ordinary
course of such Debtor’s business activities; provided that, such licenses or
sublicenses do not grant the licensee the option to acquire sole title to such
Intellectual Property.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pledged Interests” means all LLC Interests and Partnership Interests now
or hereafter owned by any Debtor and any limited liability company interest,
partnership interest or other ownership or equity securities or certificate
(including, without limitation, any certificate representing a distribution in
connection with any reclassification, increase or reduction of

10



--------------------------------------------------------------------------------



 



capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for LLC Interests or Partnership Interests, or otherwise in respect
thereof.
     “Pledged Obligations” means all of each Debtor’s right, title and interest,
if any, in and to any and all obligations owed to such Debtor by any Person,
whether now existing or hereafter incurred, and in and to all collateral granted
to such Debtor or for the benefit of such Debtor as collateral security for such
obligations.
     “Pledged Shares” means the Pledged Interests and the Pledged Stock,
collectively.
     “Pledged Stock” means the shares of common stock of the Issuers represented
by the certificates identified in Schedule 1 hereto under the name of such
Debtor and each other corporation hereafter acquired or formed by any Debtor and
all other shares of capital stock of whatever class of the Issuers now or
hereafter owned by such Debtor and all Equity Rights of any such Issuer owned by
any Debtor, in each case together with the certificates evidencing the same,
subject, in the case of any Foreign Subsidiary, to the limitation that shares of
capital stock of any such Issuer which represent in excess of 65% of the
combined voting power of all classes of capital stock of such Issuer shall not
be pledged; provided, however, that if following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder which would permit a
pledge of 66-2/3% or more of the total combined voting power of all classes of
capital stock of any Foreign Subsidiary entitled to vote without causing the
undistributed earnings of such Foreign Subsidiary as determined for Federal
income taxes to be treated as a deemed dividend to the Debtors for Federal
income tax purposes, then the 65% limitation set forth above shall no longer be
applicable and the Debtors shall duly pledge and deliver to Collateral Agent
such of the capital stock not theretofore required to be pledged under this
Agreement.
     “Proceeds” means any “proceeds”, as such term is defined in the UCC and, in
any event, shall include, but not be limited to, (a) any and all proceeds of any
insurance, indemnity, warranty, or guaranty payable to any Debtor from time to
time with respect to any of the Collateral, (b) any and all payments (in any
form whatsoever) made or due and payable to any Debtor from time to time in
connection with any requisition, confiscation, condemnation, seizure, or
forfeiture of all or any part of the Collateral by any Tribunal (or any Person
acting under color of a Tribunal), and (c) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.
     “Rights” means rights, remedies, powers, privileges, and benefits.
     “Senior Secured Obligations” shall have the meaning assigned thereto in the
Intercreditor Agreement.
     “Secured Party” means each of, and “Secured Parties” means all of, (i) the
Collateral Agent, (ii) the Administrative Agent, (iii) the Lenders, (iv) any
Affiliate of a Lender that is a party to a Lender Provided Interest Rate Hedge
Contract with the Borrower or any Subsidiary or any Affiliate of a Lender that
provides any Other Lender Provided Financial Service Product to the Borrower or
any Subsidiary, provided such Lender was a party to the Credit Agreement at

11



--------------------------------------------------------------------------------



 



the time such Interest Rate Hedge was entered into or such Other Lender Provided
Financial Service Product was provided, (v) the Noteholders and (vi) each
financial institution or other entity that hereafter becomes a “Secured Party”
for purposes of the Intercreditor Agreement in accordance with Article V
thereof.
     “Securities Account” means all accounts to which a Financial Asset is or
may be credited in accordance with an agreement under which the Person
maintaining the account undertakes to treat the Person for whom the account is
maintained as entitled to exercise rights that comprise the Financial Asset.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Entitlements” means each Debtor’s right, title and interest, if
any, in and to the rights and property interests as and of an Entitlement Holder
with respect to a Financial Asset.
     “Securities Intermediary” means (a) a clearing corporation, or (b) a
Person, including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.
     “Security” means each Debtor’s right, title and interest, if any, in and to
any obligations of an issuer or any shares, participations or other interests in
an issuer or in property or an enterprise of an issuer which (a) are represented
by a certificate representing a security in bearer or registered form, or the
transfer of which may be registered upon books maintained for that purpose by or
on behalf of the issuer, (b) are one of a class or series or by its terms is
divisible into a class or series of shares, participations, interests or
obligations, and (c)(i) are, or are of a type, dealt with or trade on securities
exchanges or securities markets or (ii) are a medium for investment and by their
terms expressly provide that they are a security governed by Article 8 of the
Uniform Commercial Code.
     “Security Documents” means, collectively, any security agreement, including
without limitation, this Agreement, any pledge agreement, any assignment, any
mortgage or deed of trust, or other agreement or document, together with all
related financing statements and stock powers, executed and delivered in
connection with the Credit Agreement or other Financing Documents in favor of
the Collateral Agent, as amended, modified, supplemented or restated.
     “Software” means any “software”, as such term is defined in the UCC and, in
any event, shall include, but not be limited to, a computer program (including
both source and object code) and any supporting information provided in
connection with a transaction relating to the program.
     “Stock and Interests Collateral” means, collectively, the Collateral
described in clauses (w) through (aa) of Section 3.1 hereof and the Proceeds of
any such property and, to the extent related to any such property or such
Proceeds, all books, correspondence, credit files, records, invoices and other
papers.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Voting Equity Interests (other than securities or interests having such power
only by reason of the happening of a contingency) are

12



--------------------------------------------------------------------------------



 



at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Supporting Obligations” means any “supporting obligations”, as such term
is defined in the UCC, now owned or hereafter acquired by any Debtor.
     “Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by any Debtor, including each Trademark identified in Schedule 4
hereto. Notwithstanding the foregoing, the Trademark Collateral does not and
shall not include any Trademark that would be rendered invalid, abandoned, void
or unenforceable by reason of its being included as part of the Trademark
Collateral.
     “Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.
     “Tribunal” means any (a) Governmental Authority, (b) private arbitration
board or panel, or (c) central bank.
     “UCC” means the Uniform Commercial Code as in effect in the State of Ohio.
     “Voting Equity Interests” of any Person means any Equity Interests of any
class or classes having ordinary voting power for the election of at least a
majority of the members of the board of directors, managing general partners or
the equivalent governing body of such Person, irrespective of whether, at the
time, any Equity Interests of any other class or classes or such entity shall
have or might have voting power by reason of the happening of any contingency.
     “Voting Rights” has the meaning set forth in Section 8.16(a)(ii) hereof.
SECTION 2
DEBTORS REMAIN LIABLE
     Notwithstanding anything to the contrary contained herein, (a) each Debtor
shall remain liable under the contracts and agreements included in the
Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Collateral Agent of any of its rights hereunder
shall not release any Debtor from any of its duties or obligations under the
contracts and agreements included in the Collateral, and (c) none of the Secured
Parties shall have any obligation or liability under any of the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall any
Secured Party be obligated to perform any of the obligations or duties of any
Debtor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

13



--------------------------------------------------------------------------------



 



SECTION 3
COLLATERAL; REGISTRATION OF PLEDGE; ACKNOWLEDGMENTS;
DELIVERY OF PLEDGED SHARES AND PLEDGED OBLIGATIONS
     3.1 Collateral. As collateral security for the prompt payment in full when
due (whether at stated maturity, by acceleration or otherwise) of the Senior
Secured Obligations, each Debtor hereby pledges to Collateral Agent, for the
ratable benefit of the Secured Parties to the extent provided in the
Intercreditor Agreement, and grants to Collateral Agent, for the ratable benefit
of the Secured Parties to the extent provided in the Intercreditor Agreement, a
security interest in, all of such Debtor’s right, title and interest in the
following property, whether now owned by such Debtor or hereafter acquired and
whether now existing or hereafter coming into existence (all being collectively
referred to herein as “Collateral”):
          (a) all Accessions;
          (b) all Accounts;
          (c) all As-Extracted Collateral;
          (d) all Chattel Paper;
          (e) all Commercial Tort Claims;
          (f) all Commodity Accounts;
          (g) all Commodity Contracts;
          (h) all Deposit Accounts;
          (i) all Financial Assets;
          (j) all General Intangibles;
          (k) all Goods;
          (l) all Instruments;
          (m) all Inventory;
          (n) all Investment Property;
          (o) all Intellectual Property;
          (p) all Equipment;
          (q) all Contracts;
          (r) all Documents;

14



--------------------------------------------------------------------------------



 



          (s) all Letter-of-Credit Rights;
          (t) all Payment Intangibles;
          (u) all Software;
          (v) all Supporting Obligations;
          (w) all Pledged Stock;
          (x) all Pledged Obligations;
          (y) all Pledged Interests;
          (z) all shares, securities, moneys or property representing a dividend
on any of the Pledged Stock, or representing a distribution or return of capital
upon or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;
          (aa) without affecting the obligations of such Debtor under any
provision prohibiting such action hereunder or under the Financing Documents, in
the event of any consolidation or merger in which an Issuer, LLC or Partnership
is not the surviving entity, all shares of each class of the capital stock of
the successor corporation or interests or certificates of the successor limited
liability company or partnership owned by the Debtors (unless such successor is
such Debtor itself) formed by or resulting from such consolidation or merger;
all rights, claims and benefits of such Debtor against any Person arising out
of, relating to or in connection with Inventory or Equipment purchased by such
Debtor, including, without limitation, any such rights, claims or benefits
against any Person storing or transporting such Inventory or Equipment; and all
other tangible and intangible personal property and fixtures of such Debtor,
including without limitation all Proceeds, products, offspring, accessions,
rents, profits, income, benefits, substitutions and replacements of and to any
of the property of such Debtor described in the preceding clauses of this
Section 3.1, and, to the extent related to any property described in such
clauses or such Proceeds, products and accessions, all books, correspondence,
credit files, records, invoices and other papers, including without limitation
all tapes, cards, computer runs and other papers and documents in the possession
or under the control of such Debtor or any computer bureau or service company
from time to time acting for such Debtor.
     Furthermore, if the grant, pledge, collateral transfer or assignment of any
rights of any Debtor under any contract included in the Collateral is expressly
prohibited by such contract, then the security interest hereby granted
nonetheless remains effective to the extent allowed by the UCC or other
applicable law but is otherwise limited by that prohibition.
     3.2 Stock Certificates. Each Debtor hereby delivers to Collateral Agent all
of the certificates evidencing the Pledged Stock owned by such Debtor which is
represented by certificates, endorsed in blank or accompanied with appropriate
undated stock powers executed in blank. Each Debtor has caused the Lien of
Collateral Agent in and to the Pledged Stock to be

15



--------------------------------------------------------------------------------



 



registered upon the books of the Issuers of the Pledged Stock. If at any time
any Pledged Stock which is not represented by a certificate as of the date of
this Agreement shall be represented by one or more certificates, then each
Debtor shall promptly deliver the same to Collateral Agent accompanied by stock
powers duly executed in blank. All other shares of Pledged Stock and shares,
securities or property (other than cash unless required by the terms hereof to
be delivered hereunder) required to be pledged by such Debtor under clauses
(w) through (aa) above, subsequently acquired by any Debtor and any distribution
of capital made on or in respect of the Pledged Interests or any property
distributed to any Debtor upon or with respect to the Pledged Interests pursuant
to the recapitalization or reclassification of the capital of any LLC or
Partnership, or pursuant to the reorganization thereof, shall be pledged to
Collateral Agent and if represented by a certificate, certificates representing
the same shall be delivered to Collateral Agent contemporaneously with the
acquisition thereof, endorsed in blank or accompanied by stock powers duly
executed in blank and until such delivery each Debtor shall hold such Pledged
Stock, shares, securities, capital or property in trust for the sole benefit of
the Secured Parties, segregated from the other property of such Debtor.
     3.3 Financing Statements; Registration; Certificates. Each Debtor hereby
authorizes Collateral Agent to prepare and file such financing statements and
amendments as Collateral Agent shall deem necessary or appropriate in order to
perfect and preserve the security interests granted in this Agreement. Each
Debtor has caused the Lien of Collateral Agent in and to the LLC Interests and
the Partnership Interests to be registered upon the books of the issuers of such
LLC Interests and Partnership Interests. If the Collateral at any time includes
any uncertificated securities, the Debtors shall cause the issuer of such
securities to execute and deliver such documentation as Collateral Agent may
require whereby such issuer shall agree to comply with instructions originated
by the Collateral Agent without further consent by the registered owner, or
shall cause the issuer of such securities to register the Collateral Agent as
registered owner of such securities, as Collateral Agent may require. Each
issuer of any uncertificated securities included in the Collateral that is a
party to this Agreement hereby agrees that it will comply with the instructions
originated by Collateral Agent without further consent by the registered owner.
If at any time any LLC Interests or Partnership Interests shall be represented
by one or more certificates or by any documents that are Instruments, then the
appropriate Debtor shall promptly deliver the same to Collateral Agent
accompanied by duly executed transfer powers endorsed in blank respecting such
certificates or documents.
     3.4 Instruments. Each Debtor shall, upon the request of Collateral Agent,
deliver and pledge to Collateral Agent any and all Instruments, endorsed and/or
accompanied by such instruments of assignment and transfer in such form and
substance as Collateral Agent may request; provided, however, that so long as no
Default shall have occurred and be continuing, such Debtor may retain for
collection in the ordinary course any Instruments received by such Debtor in the
ordinary course of business and Collateral Agent shall, promptly upon request of
such Debtor, make appropriate arrangements for making any other Instrument
pledged by such Debtor available to such Debtor for purposes of presentation,
collection or renewal (any such arrangement to be effected, to the extent deemed
appropriate by Collateral Agent, against trust receipt or like document).
     3.5 Updated Schedules. Each delivery of Pledged Shares after the date
hereof shall be accompanied by an updated Schedule 1 hereto, which shall include
a description of the

16



--------------------------------------------------------------------------------



 



Pledged Shares theretofore and then being pledged hereunder, which schedule
shall be attached hereto and made apart hereof and shall supersede any prior
Schedule 1 hereto.
SECTION 4
SPECIAL PROVISIONS CONCERNING TRADEMARKS
     4.1 Representations and Warranties. Each Debtor represents and warrants
that it is the true and lawful exclusive owner of the Trademarks listed as being
owned by it in Schedule 4 hereto and that, as of the date hereof, the listed
Trademarks include all the United States federal and foreign registrations or
applications registered in the United States Patent and Trademark Office or the
equivalent government agency or office in any applicable foreign jurisdiction
which are necessary for such Debtor’s business as currently operated. Each
Debtor represents and warrants that it owns or is licensed to use or is not
prohibited from using all Trademarks that it uses. Each Debtor further warrants
that it is aware of no third party claim (which could result in a Material
Adverse Effect) that any aspect of such Debtor’s present or contemplated
business operations infringes or will infringe any mark. Each Debtor represents
and warrants that it is the owner of record of all registrations and
applications listed as being owned by it in Schedule 4 hereto and that such
registrations are valid, subsisting, have not been canceled and that such Debtor
is not aware of any third party claim (which could result in a Material Adverse
Effect) that any such registration is invalid or unenforceable.
     4.2 Licenses and Assignments. Other than Permitted Licenses and the license
agreements listed on Schedule 5 hereto and any extensions or renewals thereof,
each Debtor hereby agrees not to divest itself of any right under any Trademark
except those such Debtor reasonably determines are not necessary for the conduct
of its or its Subsidiaries’ business.
     4.3 Infringements. Each Debtor agrees, promptly upon learning thereof, to
notify Collateral Agent in writing of the name and address of, and to furnish
such pertinent information that may be available with respect to, any party who
may be infringing or otherwise violating any of such Debtor’s rights in and to
any Trademark, or with respect to any party claiming that such Debtor’s use of
any Trademark violates any property right of that party, in each case to the
extent that such Debtor reasonably believes that such infringement or violation
is material to its business or could result in a Material Adverse Effect. Each
Debtor further agrees, if consistent with good business practice, diligently to
prosecute any Person infringing any Trademark to the extent that such Debtor
reasonably believes that such infringement is material to its business or could
result in a Material Adverse Effect.
     4.4 Preservation of Trademarks. To the extent the failure to do so would
cause a Material Adverse Effect and such Debtor reasonably believes it to be
consistent with good business practice, each Debtor agrees to use its Trademarks
in interstate commerce during the time in which this Agreement is in effect,
sufficiently to preserve such Trademarks as trademarks or service marks
registered under the laws of the United States or applicable foreign
jurisdictions.
     4.5 Maintenance of Registration. To the extent the failure to do so would
cause a Material Adverse Effect and such Debtor reasonably believes it to be
consistent with good business practice, each Debtor shall, at its own expense,
diligently process all documents

17



--------------------------------------------------------------------------------



 



required by the Trademark Act of 1946, 15 U.S.C. §§ 1051 et seq. maintain
trademark registration, including but not limited to affidavits of use and
applications for renewals of registration in the United States Patent and
Trademark Office for all of its Trademarks pursuant to 15 U.S.C. §§ 1058(a),
1059 and 1065, and shall pay all fees and disbursements in connection therewith
and shall not abandon any such filing of affidavit of use or any such
application of renewal prior to the exhaustion of all reasonable administrative
and judicial remedies without prior written consent of Collateral Agent.
     4.6 Future Registered Trademarks. If any Trademark registration is issued
hereafter to any Debtor as a result of any application now or hereafter pending
before the United States Patent and Trademark Office or any equivalent
government agency or office in any applicable foreign jurisdiction, within
30 days of receipt of such registration such Debtor shall deliver a copy of such
registration, and a grant of security in such Trademark to Collateral Agent,
confirming the grant thereof hereunder, the form of such confirmatory grant to
be satisfactory to Collateral Agent.
     4.7 Remedies. If an Event of Default shall occur and be continuing,
Collateral Agent may, after ten days’ written notice to each Debtor, take any or
all of the following actions: (a) declare the entire right, title and interest
of each Debtor in and to each of the Trademarks and the goodwill of the business
associated therewith, together with all trademark rights and rights of
protection to the same, vested, in which event such rights, title and interest
shall immediately vest, in Collateral Agent for the benefit of the Secured
Parties to the extent provided in the Intercreditor Agreement, in which case
Collateral Agent shall be entitled to exercise the power of attorney referred to
in Section 9.1 to execute, cause to be acknowledged and notarized and record
said absolute assignment with the applicable agency; (b) take and use or sell
the Trademarks and the goodwill of each Debtor’s businesses symbolized by the
Trademarks and the right to carry on the businesses and use the assets of such
Debtor in connection with which the Trademarks have been used; and (c) direct
each Debtor to refrain, in which event such Debtor shall refrain, from using the
Trademarks in any manner whatsoever, directly or indirectly, and execute such
other and further documents that Collateral Agent may request to further confirm
this and to transfer ownership of the Trademarks and registrations and any
pending trademark application in the United States Patent and Trademark Office
or any equivalent government agency or office in any foreign jurisdiction to
Collateral Agent.
SECTION 5
SPECIAL PROVISIONS CONCERNING PATENTS
     5.1 Representations and Warranties. Each Debtor represents and warrants
that it is the true and lawful exclusive owner of all rights in the Patents
listed as being owned by it in Schedule 3 hereto and that, as of the date
hereof, said Patents include all the patents and applications for patents that
such Debtor now owns which are necessary for such Debtor’s business as currently
operated. Each Debtor represents and warrants that it owns or is licensed to
practice under all Patents that it now uses or practices under. Each Debtor
further warrants that it is aware of no third party claim (which could result in
a Material Adverse Effect) that any aspect of such Debtor’s present or
contemplated business operations infringes or will infringe any patent.

18



--------------------------------------------------------------------------------



 



     5.2 Licenses and Assignments. Other than Permitted Licenses and the license
agreements listed on Schedule 5 hereto and any extensions or renewals thereof,
each Debtor hereby agrees not to divest itself of any right under any Patent
except those Patents such Debtor reasonably determines are not necessary for the
conduct of its or its Subsidiaries’ business.
     5.3 Infringements. Each Debtor agrees, promptly upon learning thereof, to
furnish Collateral Agent in writing with all pertinent information available to
such Debtor with respect to any infringement or other violation of such Debtor’s
rights in any Patent, or with respect to any claim that practice of any Patent
violates any property rights of that party, in each case to the extent that such
Debtor reasonably believes that such infringement or violation is material to
its business or could result in a Material Adverse Effect. Each Debtor further
agrees, consistent with good business practice and absent direction of
Collateral Agent to the contrary (which direction shall only be given if an
Event of Default shall have occurred and be continuing), diligently to prosecute
any Person infringing any Patent to the extent that such Debtor reasonably
believes that such infringement is material to its business or could result in a
Material Adverse Effect.
     5.4 Maintenance of Patents. At its own expense, each Debtor shall make
timely payment of all post-issuance fees required pursuant to 35 U.S.C. § 41 to
maintain in force rights under each Patent to the extent such Debtor reasonably
believes it to be consistent with good business practice and failure to do so
would cause a Material Adverse Effect.
     5.5 Prosecution of Patent Application. At its own expense, each Debtor
shall diligently prosecute all applications for Patents listed as being owned by
it in Schedule 3 hereto and shall not abandon any such application prior to
exhaustion of all reasonable administrative and judicial remedies, to the extent
such Debtor reasonably believes it to be consistent with good business practice
and failure to do so would cause a Material Adverse Effect.
     5.6 Other Patents. Within forty-five (45) days of acquisition of a Patent,
or of filing of an application for a Patent, each Debtor shall deliver to
Collateral Agent a copy of said Patent or such application, as the case may be,
with a grant of security as to such Patent, as the case may be, confirming the
grant thereof hereunder, the form of such confirmatory grant to be satisfactory
to Collateral Agent.
     5.7 Remedies. If an Event of Default shall occur and be continuing,
Collateral Agent may after ten days’ written notice to each Debtor, take any or
all of the following actions: (a) declare the entire right, title, and interest
of each Debtor in each of the Patents vested, in which event such right, title,
and interest shall immediately vest in Collateral Agent for the benefit of the
Secured Parties to the extent provided in the Intercreditor Agreement, in which
case Collateral Agent shall be entitled to exercise the power of attorney
referred to in Section 9.1 to execute, cause to be acknowledged and notarized
and record said absolute assignment with the applicable agency; (b) take and
practice or sell the Patents; and (c) direct each Debtor to refrain, in which
event such Debtor shall refrain, from practicing the Patents directly or
indirectly, and such Debtor shall execute such other and further documents as
Collateral Agent may request further to confirm this and to transfer ownership
of the Patents to Collateral Agent for the benefit of the Secured Parties.

19



--------------------------------------------------------------------------------



 



SECTION 6
SPECIAL PROVISIONS CONCERNING COPYRIGHTS
     6.1 Representations and Warranties. Each Debtor represents and warrants
that it is the true and lawful exclusive owner of the Copyrights listed as being
owned by it in Schedule 2 hereto and that, as of the date hereof, the listed
Copyrights include all the United States federal and foreign registrations or
applications registered in the appropriate government agency or office in any
applicable foreign jurisdiction which are necessary for such Debtor’s business
as currently operated. Each Debtor represents and warrants that it owns or is
licensed to use or is not prohibited from using all Copyrights that it uses.
Each Debtor further warrants that it is aware of no third party claim (which
could result in a Material Adverse Effect) that any aspect of such Debtor’s
present or contemplated business operations infringes or will infringe any
copyright. Each Debtor represents and warrants that it is the owner of record of
all registrations and applications listed as being owned by it in Schedule 2
hereto and that such registrations are valid, subsisting, have not been canceled
and that such Debtor is not aware of any third party claim (which could result
in a Material Adverse Effect) that any such registration is invalid or
unenforceable.
     6.2 Licenses and Assignments. Other than Permitted Licenses and the license
agreements listed on Schedule 5 hereto and any extensions or renewals thereof,
each Debtor hereby agrees not to divest itself of any right under any Copyright
except those such Debtor reasonably determines are not necessary for the conduct
of its or its Subsidiaries’ business.
     6.3 Infringements. Each Debtor agrees, promptly upon learning thereof, to
notify Collateral Agent in writing of the name and address of, and to furnish
such pertinent information that may be available with respect to, any party who
may be infringing or otherwise violating any of such Debtor’s rights in and to
any Copyright, or with respect to any party claiming that such Debtor’s use of
any Copyright violates any property right of that party, in each case to the
extent that such Debtor reasonably believes that such infringement or violation
is material to its business or could result in a Material Adverse Effect. Each
Debtor further agrees, if consistent with good business practice, diligently to
prosecute any Person infringing any Copyright to the extent that such Debtor
reasonably believes that such infringement is material to its business or could
result in a Material Adverse Effect.
     6.4 Preservation of Copyrights. To the extent the failure to do so would
cause a Material Adverse Effect and such Debtor reasonably believes it to be
consistent with good business practice, each Debtor agrees to use its Copyrights
in interstate commerce during the time in which this Agreement is in effect,
sufficiently to preserve such Copyrights as copyrights registered under the laws
of the United States or applicable foreign jurisdictions.
     6.5 Maintenance of Registration. To the extent the failure to do so would
cause a Material Adverse Effect and such Debtor reasonably believes it to be
consistent with good business practice, each Debtor shall, at its own expense,
diligently process all documents required to maintain copyright registration,
including but not limited to affidavits of use and applications for renewals of
registration, and shall pay all fees and disbursements in connection therewith
and shall not abandon any such filing of affidavit of use or any such
application of

20



--------------------------------------------------------------------------------



 



renewal prior to the exhaustion of all reasonable administrative and judicial
remedies without prior written consent of Collateral Agent.
     6.6 Future Registered Copyrights. If any Copyright registration is issued
hereafter to any Debtor as a result of any application now or hereafter pending
before the appropriate government agency or office in any applicable foreign
jurisdiction, within 30 days of receipt of such registration such Debtor shall
deliver a copy of such registration, and a grant of security in such Copyright
to Collateral Agent, confirming the grant thereof hereunder, the form of such
confirmatory grant to be satisfactory to Collateral Agent.
     6.7 Remedies. If an Event of Default shall occur and be continuing,
Collateral Agent may, after ten days’ written notice to each Debtor, take any or
all of the following actions: (a) declare the entire right, title and interest
of each Debtor in and to each of the Copyrights and the goodwill of the business
associated therewith, together with all copyright rights and rights of
protection to the same, vested, in which event such rights, title and interest
shall immediately vest, in Collateral Agent for the benefit of the Secured
Parties to the extent provided in the Intercreditor Agreement, in which case
Collateral Agent shall be entitled to exercise the power of attorney referred to
in Section 9.1 to execute, cause to be acknowledged and notarized and record
said absolute assignment with the applicable agency; (b) take and use or sell
the Copyrights and the goodwill of each Debtor’s businesses symbolized by the
Copyrights and the right to carry on the businesses and use the assets of such
Debtor in connection with which the Copyrights have been used; and (c) direct
each Debtor to refrain, in which event such Debtor shall refrain, from using the
Copyrights in any manner whatsoever, directly or indirectly, and execute such
other and further documents that Collateral Agent may request to further confirm
this and to transfer ownership of the Copyrights and registrations and any
pending copyright application in the appropriate government agency or office in
any foreign jurisdiction to Collateral Agent.
SECTION 7
REPRESENTATIONS AND WARRANTIES
     Each Debtor represents and warrants to Collateral Agent that:
     7.1 Organization; Powers. Each Debtor is duly organized, validly existing,
and in good standing under the laws of the state of its organization. Each
Debtor has the power and authority to execute, deliver, and perform this
Agreement, and the execution, delivery, and performance of this Agreement by
each Debtor have been authorized by all necessary action on the part of such
Debtor.
     7.2 Collateral. Each Debtor is the sole beneficial owner of the Collateral
(and, with respect to the Pledged Shares, sole record owner thereof) in which
such Debtor purports to grant a security interest pursuant to Section 3 hereof
and no Lien exists or will exist upon such Collateral at any time (and no right
or option to acquire the same exists in favor of any other Person), except for
the pledge and security interest in favor of Collateral Agent for the benefit of
the Secured Parties to the extent provided in the Intercreditor Agreement
created or provided for herein and except for Permitted Liens (as defined in the
Credit Agreement and used herein), which pledge and security interest shall
constitute a first priority perfected pledge and security interest in and to all
of such Collateral (other than Permitted Liens); and, subject to Section 3 and

21



--------------------------------------------------------------------------------



 



Section 8.16 hereof, will cause any and all Pledged Shares, to the extent
certificated, whether for value paid by any Debtor or otherwise, to be forthwith
deposited with Collateral Agent and pledged or assigned hereunder.
     7.3 Pledged Stock. The Pledged Stock represented by the certificates
identified under the name of each Debtor in Schedule 1 hereto is, and all other
Pledged Stock in which such Debtor shall hereafter grant a security interest
pursuant to Section 3 hereof will be, duly authorized, validly existing, fully
paid and non-assessable and none of such Pledged Stock is or will be subject to
any contractual restriction, or any restriction under the charter or by-laws of
the respective issuer of such Pledged stock, upon the transfer of such Pledged
Stock (except for any such restriction contained herein or in the Credit
Agreement or the Note Agreement, or as permitted by the Credit Agreement or the
Note Agreement).
     7.4 Ownership of Pledged Stock. The Pledged Stock represented by the
certificates identified under the name of each Debtor in Schedule 1 hereto
constitutes (a) with respect to each Subsidiary other than a Foreign Subsidiary,
all of the issued and outstanding shares of capital stock of any class of such
issuers beneficially owned by such Debtor, and (b) with respect to each Foreign
Subsidiary, all of the issued and outstanding shares of capital stock of any
class of such Issuers beneficially owned by such Debtor which (subject to the
definition of “Pledged Stock” in Section 1 hereof) in the aggregate do not
represent more than 66% of the total combined voting power of all classes of
capital stock of any such issuer (in each case, whether or not registered in the
name of such Debtor) and said Schedule 1 correctly identifies, as at the date
hereof, or, with respect to any Issuer created or acquired after the date
hereof, as of the date of pledge hereunder, the respective Issuers of such
Pledged Stock, the respective class and par value of the shares comprising such
Pledged Stock and the respective number of shares (and registered owners
thereof) represented by each such certificate.
     7.5 Intellectual Property Agreements. Schedule 5 hereto sets forth a
complete and correct list of all material licenses and other user agreements,
other than Permitted Licenses, included in the Intellectual Property on the date
hereof. Notwithstanding anything contained herein to the contrary, each Debtor
hereby represents and warrants that (a) except for Permitted Licenses granted by
such Debtor in its Intellectual Property from time to time during the ordinary
course of its business activities, such Debtor has not made any specific grants
of licenses or sublicenses in any individual Copyright, Patent, or Trademark
identified in Schedule 2, Schedule 3 and Schedule 4 hereto, and (b) no licensee
or sublicensee has obtained an option to acquire sole title to any Debtor’s
Intellectual Property.
     7.6 Intellectual Property Proceedings. To each Debtor’s knowledge, on and
as of the date hereof: (a) there is no violation that could constitute a
Material Adverse Effect by others of any right of such Debtor with respect to
any Copyright, Patent or Trademark listed in Schedules 2, 3 and 4 hereto,
respectively, under the name of such Debtor and (b) such Debtor is not
infringing in any respect that could constitute a Material Adverse Effect upon
any Copyright, Patent or Trademark of any other Person; and no proceedings have
been instituted or are pending against such Debtor or, to such Debtor’s
knowledge, threatened, and no claim against such Debtor has been received by
such Debtor, alleging any such violation.

22



--------------------------------------------------------------------------------



 



     7.7 Fair Labor Standards. To the best of each Debtor’s knowledge, any goods
now or hereafter produced by such Debtor or any of its Subsidiaries included in
the Collateral have been and will be produced in compliance with the
requirements of the Fair Labor Standards Act of 1938, as amended.
     7.8 Pledged Interests. The LLC Interests of each Debtor identified under
the name of such Debtor on Schedule 1 hereto pledged hereunder, and in respect
of which a security interest has been granted hereunder, constitute all of the
issued and outstanding LLC Interests, limited liability company interests or
other ownership or equity interests in any LLC owned by the Debtors; the
Partnership Interests of each Debtor identified under the name of such Debtor on
Schedule 1 hereto pledged hereunder, and in respect of which a security interest
has been granted hereunder, constitute all of the issued and outstanding
Partnership Interests or other ownership or equity interests in any Partnership
owned by the Debtors; and none of the Pledged Interests is or will be subject to
any contractual restriction, or any restriction under the organizational or
other organic documents of the respective issuer of such Pledged Interests upon
the transfer of such Pledged Interests (except for any such restriction
contained herein or in the Credit Agreement or the Note Agreement, or as
permitted by the Credit Agreement or the Note Agreement). The Pledged Interests
have been duly authorized and validly issued, and all payments required to be
made by any holder of such Pledged Interests in respect of such interests have
been made. The LLC Interests in each LLC and the Partnership Interests in each
Partnership are not represented by certificates, and the terms of such LLC
Interests and Partnership Interests do not provide that any such LLC Interest or
Partnership Interest is a security governed by Article 8 of the Uniform
Commercial Code as in effect in any state.
     7.9 Inventory, Equipment, Pledged Obligations. All Inventory and Equipment
of each Debtor are located at the locations specified on Schedule 6 hereto or,
upon thirty (30) days’ prior written notice to Collateral Agent, at other
locations within the continental United States of America in the ordinary course
of each Debtor’s business so long as all actions have been taken to assure the
continued perfection and priority of Collateral Agent’s security interest
therein. Each Debtor has exclusive possession and control of its Inventory and
Equipment. None of the Inventory or Equipment of any Debtor is evidenced by a
Document (including, without limitation, a negotiable document of title). All
Instruments and other Pledged Obligations of each Debtor have been, or upon
request of the Collateral Agent, will be, endorsed and delivered to Collateral
Agent.
     7.10 Not Margin Stock. None of the Pledged Stock constitutes margin stock,
as defined in Regulation U of the Board of Governors of the Federal Reserve
System.
     7.11 No Liens. No security agreement, financing statement, equivalent
security or lien instrument or continuation statement covering all or part of
the Collateral is on file or of record in any public office, except such as may
have been or will be filed in favor of Collateral Agent pursuant to this
Agreement and except as permitted by the terms of the Credit Agreement and the
Note Agreement.
     7.12 Perfection. Upon filing of the financing statements (or amendments) in
the offices referred to on Schedule 7 hereto and upon Collateral Agent’s taking
possession of all Collateral with respect to which possession is required for
perfection, the security interest created

23



--------------------------------------------------------------------------------



 



by this Agreement in all Collateral will constitute a valid, perfected first
priority security interest in such Collateral (except for Permitted Liens) to
the extent provided in the UCC, enforceable in accordance with its terms against
all creditors of Debtors, or any of them, and any Persons purporting to purchase
any such Collateral from any Debtor to the extent provided for by the UCC;
provided that with regard to security interests in certain Collateral to be
perfected upon Collateral Agent’s request as set forth herein, such security
interests are perfected only to the extent that Collateral Agent has so
requested.
     7.13 Principal Place of Business; State of Registration; Debtors’ Names.
The principal place of business and chief executive office of each Debtor, and
the office where such Debtor keeps its books and records, is located at the
address listed on Schedule 8 hereto. Each Debtor’s state of incorporation,
organization or formation is such state as shown on the signature pages of this
Agreement. Each Debtor’s exact name is as set forth for such Debtor on the
signature pages of this Agreement.
     7.14 Governmental Approvals. Except as set forth on Schedule 14, no consent
of any other Person and no authorization, approval or other action by, and no
notice to or filing with, any Tribunal is required (a) for the pledge by any
Debtor of the Collateral pledged by it hereunder, for the grant by any Debtor of
the security interest granted hereby, or for the execution, delivery, or
performance of this Agreement by any Debtor, (b) for the perfection or
maintenance of the pledge, assignment, and security interest created hereby
(including the first priority nature of such pledge, assignment, and security
interest) or (c) for the enforcement of remedies by Collateral Agent.
     7.15 No Restrictions. There are no restrictions upon the Voting Rights
associated with, or upon the transfer of, any of the Pledged Shares. The Pledged
Shares are not subject to any put, call, option or other right in favor of any
other Person whatsoever.
     7.16 Voting Agreements. There are no voting trusts or other agreements or
understandings to which any Debtor is a party or by which it may be bound with
respect to voting, managerial consent, election or other rights of any Debtor
relating to the Pledged Shares.
     7.17 Pledged Interests; Legal Matters. No Debtor is in default in the
payment of any portion of any mandatory capital contribution, if any, required
to be made under any agreement to which any Debtor is a party relating to its
LLC Interests or Partnership Interests, and no Debtor is in violation of any
other material provisions of any such agreement to which such Debtor is a party,
or otherwise in default or violation thereunder. No LLC Interest or Partnership
Interest is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against any Debtor by any Person with respect
thereto and as of the date hereof, there are no certificates, instruments,
documents or other writings (other than the operating agreements, partnership
agreements and certificates, if any, delivered to Collateral Agent) which
evidence any LLC Interest or Partnership Interest of any Debtor.
     7.18 Accounts. Unless a Debtor has given Collateral Agent written notice to
the contrary, whenever the security interest granted hereunder attaches to an
Account, each Debtor shall be deemed to have represented and warranted to
Collateral Agent as to each and all of its Accounts that (a) each Account is
genuine and in all respects what it purports to be, (b) each

24



--------------------------------------------------------------------------------



 



Account represents the legal, valid, and binding obligation of the account
debtor evidencing indebtedness unpaid and owed by such account debtor arising
out of the performance of labor or services by such Debtor or the sale or lease
of goods by such Debtor, (c) the amount of each Account represented as owing is
the correct amount actually and unconditionally owing except for normal trade
discounts granted in the ordinary course of business, and (d) to the best of
Debtor’s knowledge, no Account is subject to any offset, counterclaim, or other
defense.
     7.19 Trade Names. Except as set forth on Schedule 9 hereto, no Debtor has
within the past five years done business under any name or trade name other than
its legal name set forth at the beginning of this Agreement.
     7.20 Deposit Accounts. Schedule 10 is a complete and correct list of all
Deposit Accounts (other than local plant Deposit Accounts which shall not have
cash balances exceeding $10,000 per Deposit Account) maintained by or in which
any Debtor has any interest and correctly describes the bank in which such
account is maintained (including the specific branch), the street address
(including the specific branch) and ABA number of such bank, the account number,
and account type.
     7.21 Commodity Accounts. Schedule 11 is a complete and correct list of all
Commodity Accounts in which any Debtor has any interest, including the complete
name and identification number of the account, a description of the governing
agreement, and the name and street address of the Commodity Intermediary
maintaining the account.
     7.22 Securities Accounts. Schedule 12 is a complete and correct list of all
Securities Accounts in which any Debtor has any interest, including the complete
name and identification number of the account, a description of the governing
agreement, and the name and street address of the Securities Intermediary
maintaining the account.
     7.23 Letters of Credit. Schedule 13 is a complete and correct list of all
Letters of Credit in which any Debtor has any interest (other than solely as an
applicant) and correctly describes the bank which issued the Letter of Credit,
and the Letter of Credit’s number, issue date, expiry, and face amount.
     7.24 Organizational Identification Numbers. The Borrower’s true and correct
organizational identification number is set forth with its name on the signature
pages hereto and Schedule 15 is a complete and correct list of all other
Debtors’ organizational identification numbers.
SECTION 8
COVENANTS
     The Debtors jointly and severally covenant and agree with Collateral Agent
and all other Secured Parties that until the Senior Secured Obligations are
indefeasibly paid and performed in full and all commitments and other
obligations of the Secured Parties to the Borrower and all Letters of Credit (as
defined in the Credit Agreement) have expired or terminated:
     8.1 Maintenance. Each Debtor shall maintain the Collateral in good
operating condition and repair in a manner consistent with current practices,
and no Debtor shall permit

25



--------------------------------------------------------------------------------



 



any waste or destruction of the Collateral or any part thereof except for the
ordinary wear and tear of its intended primary use. No Debtor shall use or
permit the Collateral to be used in violation of any law or inconsistently with
the terms of any policy of insurance, if such use could cause a Material Adverse
Effect. No Debtor shall use or permit the Collateral to be used in any manner or
for any purpose that would impair the value of the Collateral or expose the
Collateral to unusual risk.
     8.2 Encumbrances. No Debtor shall create, permit, or suffer to exist, and
each Debtor shall defend the Collateral against, any Lien on the Collateral
except Liens expressly permitted by the Financing Documents and shall defend
such Debtor’s rights in the Collateral and Collateral Agent’s security interest
in the Collateral against the claims of all Persons.
     8.3 Modification of Collateral. No Debtor shall do anything to impair the
rights of Collateral Agent in the Collateral. Without the prior written consent
of Collateral Agent, no Debtor shall, otherwise in a manner consistent with its
current practices, (a) grant any extension of time for any payment with respect
to the Collateral, other than trade extensions granted in the ordinary course of
business, (b) compromise, compound, or settle any of the Collateral, (c) release
in whole or in part any Person liable for payment with respect to the
Collateral, (d) allow any credit or discount for payment with respect to the
Collateral other than normal trade discounts granted in the ordinary course of
business and other adjustments, such as bad debt expense, made in the ordinary
course of business, (e) release any Lien securing the Collateral, or
(f) otherwise amend or modify any of the Collateral in any material manner.
     8.4 Disposition of Collateral. No Debtor shall sell, lease, assign,
transfer or otherwise dispose of any Collateral outside of its ordinary course
of business, except as expressly permitted by the Credit Agreement and the Note
Agreement.
     8.5 Further Assurances. At any time and from time to time, upon the request
of Collateral Agent, and at the sole expense of the Debtors, each Debtor shall
promptly execute and deliver all such further instruments and documents and take
such further action as Collateral Agent may deem necessary or desirable to
preserve and perfect its security interest in the Collateral and carry out the
provisions and purposes of this Agreement, including, without limitation, the
execution and filing of such financing statements as Collateral Agent may
require. Each Debtor authorizes Collateral Agent to file one or more financing
or continuation statements, and amendments thereto, relating to all or any part
of the Collateral. A carbon, photographic, or other reproduction of any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement and may be filed as a financing statement.
Each Debtor shall promptly endorse and deliver to Collateral Agent all Documents
and Instruments that it now owns or may hereafter acquire. In the event that
Collateral Agent desires to exercise any remedies, voting or consensual rights
or attorney-in-fact powers set forth in this Agreement upon the occurrence and
during the continuance of an Event of Default, and Collateral Agent determines
it necessary to obtain any approvals or consents of any Tribunal or any other
Person therefor, then, upon the request of Collateral Agent, each Debtor agrees
to use its best efforts to assist and aid Collateral Agent to obtain as soon as
practicable any necessary approvals for the exercise of any such remedies,
rights and powers. Without in any way limiting the foregoing, each Debtor will
(i) upon any request of Collateral Agent, take any and all actions as Collateral
Agent shall deem necessary or appropriate to cause Collateral Agent to have
control

26



--------------------------------------------------------------------------------



 



of each Letter-of-Credit Right of such Debtor; and (ii) upon any request by
Collateral Agent, take any and all actions as Collateral Agent shall deem
necessary or appropriate to cause and maintain validity and perfection of
Collateral Agent’s security interest in any Commercial Tort Claims of such
Debtor, including without limitation providing an accurate description thereof
sufficient for such purpose and executing and delivering a security agreement or
an amendment to this Agreement to describe and identify such Commercial Tort
Claim and any and all other documents, instruments and agreements as Collateral
Agent may request, and each Debtor authorizes Collateral Agent to file any
Uniform Commercial Code financing statements or amendments containing
descriptions of any and all Commercial Tort Claims of such Debtor as Collateral
Agent may deem necessary or appropriate.
     8.6 Risk of Loss; Insurance. The Debtors shall be responsible for any loss
of or damage to the Collateral. Each Debtor shall maintain, with financially
sound and reputable companies, insurance policies (a) insuring the Collateral
against loss by fire, explosion, theft, and such other risks and casualties as
are customarily insured against by companies engaged in the same or a similar
business, and (b) insuring such Debtor and Collateral Agent against liability
for personal injury and property damage relating to the Collateral, such
policies to be in such amounts and covering such risks as are customarily
insured against by companies engaged in the same or a similar business, but at
least in the amounts specified in the Credit Agreement and the Note Agreement
with losses payable to such Debtor and Collateral Agent. All insurance with
respect to the Collateral shall provide that no cancellation, reduction in
amount, or change in coverage thereof shall be effective unless Collateral Agent
has received thirty (30) days prior written notice thereof. Each Debtor shall
furnish Collateral Agent with certificates or other evidence satisfactory to
Collateral Agent of compliance with the foregoing insurance provisions. Each
Debtor shall deliver to Collateral Agent upon demand copies of all insurance
policies covering the Collateral or any part thereof.
     8.7 Inspection Rights. Each Debtor shall permit Collateral Agent and each
Secured Party and their representatives to examine or inspect the Collateral
wherever located and to examine, inspect, and copy such Debtor’s books and
records at any reasonable time and as often as they may desire. Upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
may at any time and from time to time contact account debtors and other obligors
to verify the existence, amounts, and terms of any Debtor’s Accounts. Each
Debtor agrees to render to Collateral Agent, at such Debtor’s cost and expense,
such clerical and other assistance as may be reasonably requested by Collateral
Agent with regard thereto.
     8.8 Landlord’s Waivers or Subordinations. With respect to all locations of
Equipment and Inventory, each Debtor shall, if requested by Collateral Agent,
cause each landlord of real property leased by such Debtor to execute and
deliver instruments satisfactory in form and substance to Collateral Agent by
which such landlord waives or subordinates its rights, if any, in the
Collateral.
     8.9 Notification. Each Debtor shall promptly notify Collateral Agent of
(a) any Lien (other than a Permitted Lien) or material claim made or threatened
against the Collateral, (b) any material change in the Collateral, including,
without limitation, any material damage to or loss of the Collateral, (c) the
occurrence or existence of a Default, and (d) any options of licensees or

27



--------------------------------------------------------------------------------



 



sublicensees to acquire sole title to any Debtor’s Intellectual Property
obtained by such licensee or sublicensees as a result of the existence of a
license or sublicense.
     8.10 Corporate Changes. Except as permitted under the Financing Documents,
no Debtor shall change its address, location, name, identity, jurisdiction of
incorporation, organization or formation, or organizational structure unless
such Debtor shall have given Collateral Agent thirty (30) days prior written
notice thereof and shall have taken all action deemed necessary or desirable by
Collateral Agent to have caused the security interest created herein to be at
all times fully perfected and in full force and effect with the priority
required by this Agreement. No Debtor shall change its principal place of
business, chief executive office, or the place where it keeps its books and
records unless it shall have given Collateral Agent 30 days prior written notice
thereof and shall have taken all action deemed necessary or desirable by
Collateral Agent to cause its security interest in the Collateral to be fully
perfected and in full force and effect with the priority required by this
Agreement.
     8.11 Books and Records; Information. Each Debtor shall keep accurate and
complete books and records of the Collateral and such Debtor’s business and
financial condition in accordance with GAAP (subject to year-end adjustments and
disclosures). Each Debtor shall from time to time at the request of Collateral
Agent deliver to Collateral Agent such information regarding the Collateral and
such Debtor as Collateral Agent may request, including, without limitation,
lists and descriptions of the Collateral and evidence of the identity and
existence of the Collateral. Each Debtor shall mark its books and records to
reflect the security interest of Collateral Agent under this Agreement.
     8.12 Location of Collateral. No Debtor shall move any of its Equipment or
Inventory from the locations specified herein to locations not specified herein
without the prior written notice to Collateral Agent, except in the ordinary
course of business so long as all actions have been taken to assure the
continued perfection and priority of Collateral Agent’s security interest
therein.
     8.13 Warehouse Receipts Non-Negotiable. Each Debtor agrees that if any
warehouse receipt or receipt in the nature of a warehouse receipt is issued in
respect of any of the Collateral, such warehouse receipt or receipt in the
nature thereof shall not be “negotiable” (as such term is used in Section 7.104
of the UCC as in effect in any relevant jurisdiction or under relevant law).
     8.14 Collection of Accounts. Except as otherwise provided in this Section,
the Debtors shall have the right to collect and receive payments on the
Accounts. In connection with such collections, the Debtors may take (and after
the occurrence and during the continuance of an Event of Default, at Collateral
Agent’s direction, shall take) such actions as the Debtors or Collateral Agent
may deem necessary or advisable to enforce collection of the Accounts. At any
time after the occurrence and during the continuation of an Event of Default,
Collateral Agent shall have the right to, or upon the request of Collateral
Agent the Debtors shall, instruct all account debtors and other Persons
obligated in respect of the Accounts to make all payments on the Accounts either
(a) directly to Collateral Agent (by instructing that such payments be remitted
to a post office box which shall be in the name and under the control of
Collateral Agent), or (b) to one or more other banks in the United States of
America (by instructing that such payments be remitted to a post office box
which shall be in the name or under the control of

28



--------------------------------------------------------------------------------



 



Collateral Agent) under arrangements in form and substance satisfactory to
Collateral Agent pursuant to which the Debtors shall have irrevocably instructed
such other bank (and such other bank shall have agreed) to remit all such
payments directly to Collateral Agent. In addition to the foregoing, each Debtor
agrees that if any Proceeds of any Collateral (including payments made in
respect of Accounts) shall be received by such Debtor while an Event of Default
exists, such Debtor shall promptly deliver such Proceeds to Collateral Agent,
for the ratable benefit of the Secured Parties to the extent provided in the
Intercreditor Agreement, with any necessary endorsements. Until such Proceeds
are delivered to Collateral Agent, such Proceeds shall be held in trust by such
Debtor for the benefit of Collateral Agent and shall not be commingled with any
other funds or property of any Debtor. All Proceeds of Collateral received by
Collateral Agent pursuant to this Section shall be applied to the Senior Secured
Obligations in accordance with the Intercreditor Agreement.
     8.15 Preservation of Security Interest and Other Perfection. Each Debtor
shall:
          (a) maintain the security interest created by this Agreement as a
first priority perfected security interest (subject to Permitted Liens) and
shall defend such security interest against claims and demands of all Persons
whomsoever and give, execute, deliver, file and/or record any financing
statement, continuation statement, notice, instrument, document, agreement or
other papers that may be necessary or desirable (in the judgment of Collateral
Agent) to create, preserve, perfect or validate the security interest granted
pursuant hereto or to enable Collateral Agent to exercise and enforce its rights
hereunder with respect to such pledge and security interest (and each Debtor
authorizes Collateral Agent to file any such financing or continuation statement
without the signature of each Debtor to the extent permitted by applicable law),
including, without limitation, after the occurrence and during the continuance
of an Event of Default, causing any or all of the Stock and Interests Collateral
to be transferred of record into the name of Collateral Agent or its nominee
(and Collateral Agent agrees that if any Stock and Interests Collateral is
transferred into its name or the name of its nominee, Collateral Agent will
thereafter promptly give to the respective Debtor copies of any notices and
communications received by it with respect to the Stock and Interests
Collateral) and if any amount payable under or in connection with any of the LLC
Interests or Partnership Interests shall be or become evidenced by any
certificate or Instrument, such certificate or Instrument shall be immediately
delivered to Collateral Agent, duly endorsed in a manner satisfactory to
Collateral Agent or accompanied by transfer powers duly executed in blank, to be
held as Collateral pursuant to this Agreement;
          (b) furnish to Collateral Agent upon its request statements and
schedules further identifying and describing the Copyright Collateral, the
Patent Collateral and the Trademark Collateral, respectively, and such other
reports in connection with the Copyright Collateral, the Patent Collateral and
the Trademark Collateral, as Collateral Agent may reasonably request, all in
reasonable detail;
          (c) promptly upon request of Collateral Agent, following receipt by
Collateral Agent of any statements, schedules or reports pursuant to clause
(b) above, modify this Agreement by amending Schedules 2, 3 and/or 4 hereto, as
the case may be, to include any Copyright, Patent or Trademark that becomes part
of the Collateral under this Agreement; and

29



--------------------------------------------------------------------------------



 



          (d) upon the occurrence and during the continuance of any Event of
Default, permit representatives of Collateral Agent to be present at such
Debtor’s place of business to receive copies of all communications and
remittances relating to the Collateral, and forward copies of any notices or
communications received by such Debtor with respect to the Collateral, all in
such manner as Collateral Agent may require.
     8.16 Special Provisions Relating to Certain Collateral.
          (a) Pledged Shares and Pledged Obligations.
               (i) The Debtors will cause the Pledged Stock to constitute at all
times, with respect to (x) any Issuer other than a Foreign Subsidiary, all of
shares of each class of capital stock of each such Issuer then owned by any
Debtor and (y) any Foreign Subsidiary, such amount of the shares of capital
stock of each such Issuer as will not (subject to the definition of “Pledged
Stock” in Section 1 hereof) result in greater than 66% of the total combined
voting power of all classes of capital stock of any such Issuer.
               (ii) In addition to all powers granted to Collateral Agent
pursuant to Section 9.1 hereof, so long as no Event of Default shall have
occurred and be continuing, the Debtors shall have the right to exercise all
voting, consensual, partnership, managerial and membership rights and powers and
other powers of ownership pertaining to the Pledged Shares (collectively, the
“Voting Rights”) for all purposes not inconsistent with the terms of this
Agreement, the other Financing Documents or any other instrument or agreement
referred to herein or therein; provided, however, that each Debtor agrees that
no vote shall be cast or membership or partnership right exercised or other
action taken which, in Collateral Agent’s reasonable judgment, would materially
impair the Pledged Shares (other than pursuant to a transaction expressly
permitted under the Credit Agreement and the Note Agreement) or which would be
inconsistent with or result in any violation of any provision of any of this
Agreement or any other Financing Document. Collateral Agent shall execute and
deliver to the Debtors or cause to be executed and delivered to the Debtors all
such proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as the Debtors may reasonably request for the
purpose of enabling the Debtors to exercise the Voting Rights that they are
entitled to exercise pursuant to this Section 8.16. Upon the occurrence and
during the continuance of an Event of Default, at Collateral Agent’s option and
following written notice from Collateral Agent to the Debtors (such written
notice to be effective immediately upon the giving thereof as provided below)
all rights of the Debtors to exercise the Voting Rights they are entitled to
exercise pursuant to this Section 8.16, and the obligations of Collateral Agent
under this Section 8.16, shall cease, and all such Voting Rights shall thereupon
become vested in Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such Voting Rights, including, without limitation, the
right to act by shareholder, partner, member or other interestholder consent.
Such authorization shall constitute an irrevocable voting proxy from each Debtor
to Collateral Agent or, at Collateral Agent’s option, to Collateral Agent’s
nominee.
               (iii) Subject to the provisions of Section 9 hereof, if any Event
of Default shall have occurred, then so long as such Event of Default shall
continue, and whether or not Collateral Agent or any Secured Party exercises any
available right to declare any Senior

30



--------------------------------------------------------------------------------



 



Secured Obligations due and payable or seeks or pursues any other relief or
remedy available to it under applicable law or under this Agreement, the Credit
Agreement, the Note Agreement, or any other agreement relating to such Senior
Secured Obligations, all dividends and other distributions on the Pledged Shares
shall be paid directly to Collateral Agent and retained by it as part of the
Collateral, subject to the terms of this Agreement, and, if Collateral Agent
shall so request in writing, the Debtors jointly and severally agree to execute
and deliver to Collateral Agent appropriate additional dividend, distribution
and other orders and documents to that end.
               (iv) So long as no Event of Default has occurred, and to the
extent not prohibited by the Financing Documents, each Debtor shall be entitled
to receive and retain principal and interest payments, if any, paid on the
Pledged Obligations.
               (v) Each Debtor hereby represents and warrants that it has made
its own arrangements for keeping informed of changes or potential change
affecting the Pledged Shares and the Pledged Obligations (including, without
limitation, rights to convert, rights to subscribe, payment of dividends,
reorganization or other exchanges, tender offers and voting rights of the
Pledged Shares), and each Debtor agrees that Collateral Agent shall have no
responsibility or liability for informing such Debtor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.
               (vi) Collateral Agent may, upon the occurrence and during the
continuation of an Event of Default, without notice and at its option, transfer
or register the Pledged Shares and the Pledged Obligations or any part thereof,
into its or its nominee’s name, or endorse any of the Pledged Obligations for
negotiation, without any indication that such Collateral is subject to the
security interest hereunder.
               (vii) No LLC or Partnership shall amend or modify or permit any
amendment or modification of the terms of any LLC Interest or Partnership
Interest to provide that any such LLC Interest or Partnership Interest is a
security governed by Article 8 of the Uniform Commercial Code as in effect in
any state.
          (b) Intellectual Property.
               (i) For the purpose of enabling Collateral Agent, during the
continuance of an Event of Default, to exercise rights and remedies under
Sections 9 and 10 hereof at such time as Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Debtor hereby grants to Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to such Debtor) to use, assign, license or sublicense any of
the Intellectual Property now owned or hereafter acquired by such Debtor,
wherever the same may be located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.
               (ii) Notwithstanding anything contained herein to the contrary,
but subject to the provisions of Section 8.2.2 of the Credit Agreement and any
other provision in the Note Agreement or any other agreement relating to the
Senior Secured Obligations that limit the right of the Debtors to dispose of
their respective property, so long as no Event of Default shall

31



--------------------------------------------------------------------------------



 



have occurred and be continuing, the Debtors will be permitted to exploit, use,
enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of the
business of the Debtors. In furtherance of the foregoing, unless an Event of
Default shall have occurred and be continuing Collateral Agent shall from time
to time, upon the request of the respective Debtor, execute and deliver any
instruments, certificates or other documents, in the form so requested, that
such Debtor shall have certified are appropriate (in its judgment) to allow it
to take any action permitted above (including relinquishment of the license
provided pursuant to clause (i) immediately above as to any specific
Intellectual Property). Further, upon the payment in full of all of the Senior
Secured Obligations and cancellation or termination of the Aggregate Commitments
or earlier expiration of this Agreement or release of the Collateral, Collateral
Agent shall grant back to the Debtors the license granted pursuant to clause
(i) immediately above. The exercise of rights and remedies under Section 9 or
Section 10 hereof by Collateral Agent shall not terminate the rights of the
holders of any licenses or sublicenses theretofore granted by the Debtors in
accordance with the first sentence of this clause (ii).
          (c) Motor Vehicles. Each Debtor shall, upon the request of Collateral
Agent, deliver to Collateral Agent originals of the certificates of title or
ownership for the Motor Vehicles and any other Equipment covered by certificates
of title or ownership, owned by it with Collateral Agent listed as lienholder.
          (d) Deposit Accounts, Commodity Accounts, Securities Accounts and
Letter-of-Credit Rights. No Debtor shall establish or maintain any (i) Deposit
Account or similar bank account not listed on Schedule 10, (ii) Commodity
Account not listed on Schedule 11, or (iii) Securities Account not listed on
Schedule 12, unless Collateral Agent receives prior written notice thereof, and
such Debtor executes and delivers to Collateral Agent assignments of such
account in such form as Collateral Agent may request, the bank, Commodity
Intermediary, or Securities Intermediary, as appropriate, in which such account
will be maintained delivers to Collateral Agent acknowledgments of the
assignment of such account in form and substance satisfactory to Collateral
Agent, and takes all actions necessary to establish in Collateral Agent control
(as that term is defined in the UCC) with respect to such Deposit Account,
Commodity Account, or Securities Account. No Debtor shall obtain or maintain any
interest in any Commodity Contract other than Commodity Contracts held in and
subject to a Commodity Account described in Schedule 11 with respect to which
such Debtor has complied with this Section 8.16(d). No Debtor shall obtain or
maintain any interest in any Securities Entitlement other than Securities
Entitlements held in and subject to a Securities Account described on
Schedule 12 with respect to which Debtor has complied with this Section 8.16(d).
          (e) As-Extracted Collateral. Each Debtor shall, upon the request of
Collateral Agent, deliver to Collateral Agent, all documentation necessary for
the Collateral Agent to perfect its Lien in As-Extracted Collateral.
     8.17 Fraudulent Conveyances. Notwithstanding any contrary provision, each
Debtor agrees that if, but for the application of this paragraph, any of the
Senior Secured Obligations or Collateral Agent’s security interest would
constitute a preferential transfer under 11 U.S.C. § 547, a fraudulent
conveyance under 11 U.S.C. § 548, or a fraudulent conveyance or transfer under
any state fraudulent conveyance, fraudulent transfer, or similar laws in effect
from time to

32



--------------------------------------------------------------------------------



 



time (each a “fraudulent conveyance”), then the Senior Secured Obligations and
such security interest remains enforceable to the maximum extent possible
without causing any of the Senior Secured Obligations or the security interest
to be a fraudulent conveyance, and this Agreement is automatically amended to
carry out the intent of this paragraph.
SECTION 9
RIGHTS OF COLLATERAL AGENT
     9.1 POWER OF ATTORNEY. EACH DEBTOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS COLLATERAL AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE NAME OF SUCH DEBTOR OR IN ITS OWN NAME, TO TAKE ANY
AND ALL ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH
COLLATERAL AGENT AT ANY TIME AND FROM TIME TO TIME DEEMS NECESSARY OR DESIRABLE
TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH DEBTOR HEREBY GIVES COLLATERAL AGENT THE POWER
AND RIGHT ON BEHALF OF SUCH DEBTOR AND IN ITS OWN NAME TO DO ANY OF THE
FOLLOWING AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN), BUT WITHOUT NOTICE TO OR THE
CONSENT OF SUCH DEBTOR:
          (a) to demand, sue for, collect, or receive in the name of any Debtor
or in its own name, any money or property at any time payable or receivable on
account of or in exchange for any of the Collateral and, in connection
therewith, endorse checks, notes, drafts, acceptances, money orders, documents
of title, or any other instruments for the payment of money under the Collateral
or any policy of insurance;
          (b) to pay or discharge taxes or Liens levied or placed on the
Collateral;
          (c) to notify post office authorities to change the address for
delivery of mail of any Debtor to an address designated by Collateral Agent and
to receive, open, and dispose of mail addressed to any Debtor;
          (d) (A) to direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to Collateral Agent or as Collateral Agent
shall direct; (B) to receive payment of and receipt for any and all monies,
claims, and other amounts due and to become due at any time in respect of or
arising out of any Collateral; (C) to sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, proxies, stock powers, verifications, and notices in
connection with accounts and other documents relating to the Collateral; (D) to
commence and prosecute any suit, action, or proceeding at law or in equity in
any court of competent jurisdiction to collect the Collateral or any part
thereof and to enforce any other right in respect of any Collateral; (E) to
defend any suit, action, or proceeding brought against any Debtor with respect
to any Collateral; (F) to settle, compromise, or adjust any suit, action, or
proceeding described above and, in connection

33



--------------------------------------------------------------------------------



 



therewith, to give such discharges or releases as Collateral Agent may deem
appropriate; (G) to exchange any of the Collateral for other property upon any
merger, consolidation, reorganization, recapitalization, or other readjustment
of the issuer thereof and, in connection therewith, deposit any of the
Collateral with any committee, depositary, transfer agent, registrar, or other
designated agency upon such terms as Collateral Agent may determine (which may
be done before or after the occurrence of an Event of Default); (H) to add or
release any guarantor, endorser, surety, or other party to any of the Collateral
(which may be done before or after the occurrence of an Event of Default);
(I) to renew, extend, or otherwise change the terms and conditions of any of the
Collateral; (J) to make, settle, compromise, or adjust claims under any
insurance policy covering any of the Collateral; (K) to sign any document which
may be required by applicable law or by the United States Patent and Trademark
Office or any equivalent government agency or office of any applicable foreign
jurisdiction in order to effect an absolute assignment of all right, title and
interest in each Patent and Trademark and associated goodwill, and record the
same; (L) to sign any document which may be required by applicable law or by the
United States Copyright Office, the United States Library of Congress or any
equivalent government agency or office of any applicable foreign jurisdiction in
order to effect an absolute assignment of all right title and interest in each
Copyright, and record the same; and (M) to sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though Collateral Agent were the absolute owner thereof for
all purposes, and to do, at Collateral Agent’s option and the Debtors’ expense,
at any time, or from time to time, all acts and things which Collateral Agent
deems necessary to protect, preserve, or realize upon the Collateral and
Collateral Agent’s security interest therein.
     This power of attorney is a power coupled with an interest and shall be
irrevocable. Collateral Agent shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges, and options expressly or
implicitly granted to Collateral Agent in this Agreement, and shall not be
liable for any failure to do so or any delay in doing so. Collateral Agent shall
not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or in its capacity as
attorney-in-fact except acts or omissions resulting from its willful misconduct.
This power of attorney is conferred on Collateral Agent solely to protect,
preserve, and realize upon its security interest in the Collateral. Collateral
Agent shall not be responsible for any decline in the value of the Collateral
and shall not be required to take any steps to preserve rights against prior
parties or to protect, preserve, or maintain any security interest or Lien given
to secure the Collateral.
     9.2 Certain Covenants and Rights Regarding the Collateral.
          (a) After the occurrence and during the continuance of an Event of
Default, each Debtor shall from time to time at the request of Collateral Agent
furnish Collateral Agent with a schedule of each Account included in the
Collateral and a list of all those liable on checks, notes, drafts, and other
Instruments representing the Proceeds of such Accounts. Collateral Agent shall
have the right to make test verifications of the Collateral. If any part of the
Collateral is or becomes subject to the Federal Assignment of Claims Act, each
Debtor whose Collateral has been affected thereby will, at the request of
Collateral Agent, execute all instruments and take all steps required by
Collateral Agent to comply with that act. If any part of the Collateral is
evidenced by chattel paper, or by one or more promissory notes, trade
acceptances or other Instruments, each Debtor will, at the request of Collateral
Agent,

34



--------------------------------------------------------------------------------



 



immediately deliver them to Collateral Agent, after the occurrence and during
the continuance of an Event of Default, appropriately endorsed to the order of
Collateral Agent, and regardless of the form of endorsement, such Debtor waives
presentment, demand, notice of dishonor, protest, and notice of protest.
          (b) If the validity or priority of this Agreement or of any rights,
titles, security interests or other interests created or evidenced hereby shall
be attacked, endangered, or questioned, or if any legal proceedings are
instituted with respect thereto, each Debtor will give prompt written notice
thereof to Collateral Agent and, at such Debtors’ own cost and expense, will
diligently endeavor to cure any defect which may be developed or claimed, and
will take all necessary and proper steps for the defense of such legal
proceedings, and Collateral Agent (whether or not named as a party to the legal
proceedings with respect thereto) is hereby authorized and empowered to take
such additional steps as in its judgment and discretion may be necessary or
proper for the defense of any such legal proceedings or the protection of the
validity or priority of this Agreement and the rights, titles, security
interests, and other interests created or evidenced hereby, and all expenses so
incurred of every kind and character shall be a demand obligation owing by the
Debtors and the party incurring such expenses shall be subrogated to all rights
of the Person receiving such payment.
          (c) Upon the occurrence of an Event of Default and at any time
thereafter, Collateral Agent is authorized to take possession of the Collateral
and of all books, records and accounts relating thereto, and to exercise without
interference from the Debtors any and all rights which any such Debtor has with
respect to the management, possession, protection, or preservation of the
Collateral. If necessary to obtain the possession provided for above, Collateral
Agent may invoke any and all legal remedies to dispossess any such Debtor,
including specifically one or more actions for forcible entry and detainer. In
connection with any action taken by Collateral Agent pursuant to this Section,
Collateral Agent shall not be liable for any loss sustained by any Debtor
resulting from any act or omission of Collateral Agent unless such loss is
caused by the willful misconduct and bad faith of Collateral Agent, nor shall
Collateral Agent be obligated to perform or discharge any obligation, duty, or
liability under any sale or lease agreement covering the Collateral or any part
thereof, or under or by reason of this Agreement or exercise of rights or
remedies hereunder.
          (d) At any time after the occurrence of an Event of Default and during
its continuation, Collateral Agent may notify the account debtors or obligors of
any Accounts, Instruments, or other evidences of indebtedness included in the
Collateral to pay Collateral Agent directly. Until Collateral Agent elects to
exercise these rights, each Debtor is authorized to collect and enforce such
Accounts, Instruments, and other evidences of indebtedness. The costs of
collection and enforcement, including attorneys’ fees and expenses, shall be
borne solely by the Debtors whether incurred by Collateral Agent or the Debtors.
     9.3 Performance by Collateral Agent. If any of the Debtors fails to perform
or comply with any of its obligations or agreements contained herein, Collateral
Agent itself may, at its sole discretion, cause or attempt to cause performance
or compliance with such agreement, and the expenses of Collateral Agent,
together with interest thereon at the Maximum Rate, shall be payable by the
Debtors to Collateral Agent on demand and shall constitute Senior Secured
Obligations secured by this Agreement. Collateral Agent, upon making such
payment, shall be

35



--------------------------------------------------------------------------------



 



subrogated to all of the rights of the Person receiving such payment.
Notwithstanding the foregoing, it is expressly agreed that Collateral Agent
shall not have any liability or responsibility for the performance of any
obligation of any Debtor under this Agreement.
     9.4 Subrogation. If any of the Senior Secured Obligations are given in
renewal or extension or applied toward the payment of indebtedness secured by
any Lien, the Secured Parties shall be, and are hereby, subrogated to all of the
rights, titles, interests and Liens securing the indebtedness so renewed,
extended, or paid.
     9.5 Collateral Agent’s Duty of Care. Other than the exercise of reasonable
care in the physical custody of the Collateral while held by Collateral Agent
hereunder, Collateral Agent shall have no responsibility for or obligation or
duty with respect to all or any part of the Collateral or any matter or
proceeding arising out of or relating thereto, including without limitation any
obligation or duty to collect any sums due in respect thereof or to protect or
preserve any rights against prior parties or any other rights pertaining
thereto, it being understood and agreed that each Debtor shall be responsible
for preservation of all rights in the Collateral. Without limiting the
generality of the foregoing, Collateral Agent shall be conclusively deemed to
have exercised reasonable care in the custody of the Collateral if Collateral
Agent takes such action, for purposes of preserving rights in the Collateral, as
any Debtor may reasonably request in writing, but no failure or omission or
delay by Collateral Agent in complying with any such request by any Debtor, and
no refusal by Collateral Agent to comply with any such request by any Debtor,
shall be deemed to be a failure to exercise reasonable care.
     9.6 Assignment by Collateral Agent. The Secured Parties may from time to
time assign the Senior Secured Obligations and any portion thereof and/or the
Collateral and any portion thereof in accordance with the applicable provisions
of the Credit Agreement, the Note Agreement and the Intercreditor Agreement, and
the assignee shall be entitled to all of the rights and remedies of such Person
under this Agreement in relation thereto.
SECTION 10
DEFAULT
     10.1 Rights and Remedies. Upon the occurrence of an Event of Default,
Collateral Agent shall have the following rights and remedies:
          (a) In addition to all other rights and remedies granted to Collateral
Agent in this Agreement and in any other instrument or agreement securing,
evidencing, or relating to the Senior Secured Obligations or any part thereof or
by applicable law, Collateral Agent shall have all of the rights and remedies of
a secured party under the UCC (whether or not the UCC applies to the affected
Collateral). Without limiting the generality of the foregoing, Collateral Agent
may (A) without demand or notice to any Debtor, collect, receive, or take
possession of the Collateral or any part thereof and for that purpose Collateral
Agent may enter upon any premises on which the Collateral is located and remove
the Collateral therefrom or render it inoperable, and/or (B) sell, lease, or
otherwise dispose of the Collateral, or any part thereof, in one or more parcels
at public or private sale or sales, at Collateral Agent’s offices or elsewhere,
for cash, on credit, or for future delivery, and upon such other terms as
Collateral Agent may deem commercially reasonable. Each Secured Party shall have
the right at any public sale or sales,

36



--------------------------------------------------------------------------------



 



and, to the extent permitted by applicable law, at any private sale or sales, to
bid and become a purchaser of the Collateral or any part thereof free of any
right or equity of redemption on the part of any Debtor, which right or equity
of redemption is hereby expressly waived and released by each Debtor. Upon the
request of Collateral Agent, each Debtor shall assemble the Collateral and make
it available to Collateral Agent at any place designated by Collateral Agent
that is reasonably convenient to such Debtor and Collateral Agent. Each Debtor
agrees that Collateral Agent shall not be obligated to give more than ten days
prior written notice of the time and place of any public sale or of the time
after which any private sale may take place and that such notice shall
constitute reasonable notice of such matters. Collateral Agent shall not be
obligated to make any sale of Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of Collateral may have been given.
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
of the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. Each Debtor
shall be jointly and severally liable for all expenses of retaking, holding,
preparing for sale, or the like, and all attorneys’ fees, legal expenses, and
all other costs and expenses incurred by any Secured Party in connection with
the collection of the Senior Secured Obligations and the enforcement of
Collateral Agent’s rights under this Agreement. The Debtors shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay the Senior Secured Obligations in full. Each Debtor
waives all rights of marshalling in respect of the Collateral.
          (b) Collateral Agent may cause any or all of the Collateral held by it
to be transferred into the name of Collateral Agent or the name or names of
Collateral Agent’s nominee or nominees.
          (c) Collateral Agent may collect or receive all money or property at
any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so.
          (d) On any sale of the Collateral, Collateral Agent is hereby
authorized to comply with any limitation or restriction with which compliance is
necessary, in the view of Collateral Agent’s counsel, in order to avoid any
violation of applicable law or in order to obtain any required approval of the
purchaser or purchasers by any applicable Tribunal.
     10.2 Application of Proceeds of Sale. The proceeds of any sale of
Collateral pursuant to Section 10.1 hereof, as well as any Collateral consisting
of cash, shall be applied by Collateral Agent as provided in the Intercreditor
Agreement. Upon any sale of the Collateral by Collateral Agent (including,
without limitation, a sale pursuant to the UCC or under a judicial proceeding),
the receipt of Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to Collateral Agent or
such officer or be answerable in any way for the misapplication thereof.
     10.3 Disclaimer of Warranties. Debtor agrees that any disclaimer of
warranties in a foreclosure sale of any or all of the Collateral will not render
the sale commercially unreasonable.

37



--------------------------------------------------------------------------------



 



     10.4 Non-cash Proceeds. Debtor agrees that Collateral Agent shall be under
no obligation to accept any non-cash proceeds unless failure to do so would be
commercially unreasonable. If Collateral Agent agrees in its sole discretion to
accept non-cash proceeds, Collateral Agent may ascribe any reasonable value to
such proceeds. Collateral Agent may apply any discount factor in determining the
present value of proceeds to be received in the future.
     10.5 Irrevocable Authorization and Instruction to Issuers, LLCs and
Partnerships. Each of the Debtors hereby authorizes and instructs each Issuer,
LLC and Partnership to comply with any instruction received by it from
Collateral Agent in writing that states that an Event of Default has occurred
and is continuing, without any other or further instructions from such Debtor,
and such Debtor agrees that each Issuer, LLC and Partnership shall be fully
protected in so complying.
SECTION 11
MISCELLANEOUS
     11.1 No Waiver; Cumulative Remedies. No failure on the part of Collateral
Agent to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement are cumulative and not exclusive of any rights
and remedies provided by law.
     11.2 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Debtors, the Secured Parties, and their respective heirs,
successors, and assigns, except that no Debtor may assign any of its rights or
obligations under this Agreement without the prior written consent of Collateral
Agent. The provisions of this Agreement shall apply to each Debtor, individually
and collectively.
     11.3 AMENDMENT; ENTIRE AGREEMENT; CONTROLLING AGREEMENT. THIS AGREEMENT AND
THE OTHER FINANCING DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions of this Agreement may be amended or waived only by an instrument in
writing signed by the parties hereto.
     11.4 Notices. All notices and other communications provided for in this
Agreement shall be given or made in writing and telecopied, mailed by certified
mail return receipt requested, or delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages hereof;
or, as to any party at such other address as shall be designated by such party
in a notice to the other party given in accordance with this Section.

38



--------------------------------------------------------------------------------



 



Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given when transmitted by telecopy, subject to
telephone confirmation of receipt, or when personally delivered or, in the case
of a mailed notice, when duly deposited in the mails, in each case given or
addressed as aforesaid.
     11.5 Governing Law; Jurisdiction; Venue.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
          (b) SUBMISSION TO JURISDICTION. EACH DEBTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF OHIO SITTING IN CUYAHOGA COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF OHIO, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH DEBTOR HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
OHIO STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH DEBTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH DEBTOR AGREES
THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED OR DETERMINED IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 11.4 OF THIS AGREEMENT. NOTHING IN THIS AGREEMENT
OR ANY OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING, OR RELATING TO THE
SENIOR SECURED OBLIGATIONS OR ANY PART THEREOF SHALL AFFECT THE RIGHT OF
COLLATERAL AGENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT OF COLLATERAL AGENT TO BRING ANY ACTION OR PROCEEDING AGAINST
ANY DEBTOR OR WITH RESPECT TO ANY OF THE COLLATERAL IN ANY STATE OR FEDERAL
COURT IN ANY OTHER JURISDICTION.
          (c) WAIVER OF VENUE. EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH DEBTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

39



--------------------------------------------------------------------------------



 



     11.6 Waiver of Jury Trial. EACH DEBTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH DEBTOR HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     11.7 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     11.8 Survival of Representations and Warranties. All representations and
warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by any Secured Party shall affect the representations and
warranties of any Debtor herein or the right of the Secured Parties to rely upon
them.
     11.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     11.10 Waiver of Bond. In the event Collateral Agent seeks to take
possession of any or all of the Collateral by judicial process, each Debtor
hereby irrevocably waives any bonds and any surety or security relating thereto
that may be required by applicable law as an incident to such possession, and
waives any demand for possession prior to the commencement of any such suit or
action.
     11.11 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     11.12 Construction. Each Debtor and Collateral Agent acknowledge that each
of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the Debtors and
Collateral Agent.
     11.13 Obligation Absolute. The obligations of each Debtor under this
Agreement shall be absolute and unconditional and shall not be released,
discharged, reduced, or in any way impaired by any circumstance whatsoever,
including, without limitation, any amendment,

40



--------------------------------------------------------------------------------



 



modification, extension, or renewal of this Agreement, the Senior Secured
Obligations, or any document or instrument evidencing, securing, or otherwise
relating to the Senior Secured Obligations, or any release or subordination of
collateral, or any waiver, consent, extension, indulgence, compromise,
settlement, or other action or inaction in respect of this Agreement, the Senior
Secured Obligations, or any document or instrument evidencing, securing, or
otherwise relating to the Senior Secured Obligations, or any exercise or failure
to exercise any right, remedy, power, or privilege in respect of the Senior
Secured Obligations.
     11.14 Collateral Agent Not a Member or Partner. Nothing contained in this
Agreement shall be construed or interpreted (a) to transfer to Collateral Agent
or any Secured Party any of the obligations of a partner of a Partnership or a
member or manager of any LLC or (b) to constitute Collateral Agent or any
Secured Party a partner of a Partnership or a member or manager of any LLC.
     11.15 Release of Security Interest. At such time as all of Senior Secured
Obligations have been indefeasibly paid and performed in full and no Secured
Party shall have any commitment or obligations to make advances, lend or
otherwise extend credit under any Facility, and all Letters of Credit have
expired or terminated, Collateral Agent shall release the security interest
granted hereby.
     11.16 Payment of Fees and Expenses. The Debtors shall pay (i) all expenses
incurred by Collateral Agent and its Affiliates, including the fees, charges and
disbursements of counsel for Collateral Agent, in connection with this Agreement
and the Collateral, the preparation and administration of this Agreement, the
other Financing Documents, the Intercreditor Agreement or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
expenses incurred by Collateral Agent, including the fees, charges and
disbursements of any counsel for Collateral Agent in connection with the
enforcement or protection of its rights in connection with this Agreement, the
other Financing Documents and the Intercreditor Agreement, in connection with
the Collateral or the Senior Secured Obligations, including all such expenses
incurred during any workout, restructuring or negotiations in respect of such
Senior Secured Obligations, (iii) all transfer, stamp, documentary, or other
similar taxes, assessments or charges levied by any Tribunal in respect of this
Agreement or any of the other Financing Documents, (iv) all costs, expenses,
assessments and other charges incurred in connection with any filing,
registration, recording, or perfection of any security interest or Lien
contemplated by this Agreement or any other Loan Document, and (v) all other
costs and expenses incurred by Collateral Agent in connection with this
Agreement, any other Financing Document, the Intercreditor Agreement or the
Collateral, including without limitation costs, fees, expenses and other charges
incurred in connection with performing or obtaining any audit or appraisal,
after the occurrence and during the continuance of an Event of Default, in
respect of the Collateral or for any filing fees, recording costs and lien
searches.
     11.17 Additional Debtors. Any Person who was not a “Debtor” under this
Agreement at the time of initial execution hereof shall become a “Debtor”
hereunder if required pursuant to the terms of any Financing Document by
executing and delivering to the Collateral Agent a Security Agreement Joinder in
the form attached hereto as Exhibit A (each, a “Joinder”). Such Person shall
also deliver such items to the Collateral Agent in connection with the execution
of such

41



--------------------------------------------------------------------------------



 



Joinder as required by the terms of any Financing Document. Any such Person
shall thereafter be deemed a “Debtor” for all purposes under this Agreement.
[Remainder of page intentionally blank]

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
to be duly executed and delivered as of the day and year first above written.

            DEBTORS:

SPARTECH CORPORATION
      By:      

         
 
  Address:   120 South Central
Clayton, Missouri 63105
 
  Fax No.:   314-721-1543
 
  Phone No.:   314-721-4242
 
  Email:   randy.martin@spartech.com
 
  Attn:   Randy C. Martin     Organizational Identification Number: 0676806

43



--------------------------------------------------------------------------------



 



ATLAS ALCHEM PLASTICS, INC.
ALCHEM PLASTICS CORPORATION
ALCHEM PLASTICS, INC.
SPARTECH PLASTICS, LLC
By: Spartech Corporation, its sole member
POLYMER EXTRUDED PRODUCTS, INC.
SPARTECH POLYCAST, INC.
SPARTECH TOWNSEND, INC.
SPARTECH POLYCOM, INC.
FRANKLIN-BURLINGTON PLASTICS, INC.
SPARTECH CMD, LLC
By: Spartech Plastics LLC, its Managing member
SPARTECH FCD, LLC
By: Polymer Extruded Products, Inc., its sole member
SPARTECH SPD, LLC
By: Spartech Plastics LLC, its Managing member
SPARTECH MEXICO HOLDING COMPANY
SPARTECH MEXICO HOLDING COMPANY TWO
SPARTECH MEXICO HOLDINGS, LLC
By: Spartech Mexico Holding Company, its sole member
CREATIVE FORMING, INC.
PEPAC HOLDINGS, INC.
SPARTECH RESEARCH AND
DEVELOPMENT, LLC
By: Spartech Corporation, its sole member

                  By:           Randy C. Martin        Vice President for all of
the above   

         
 
       
 
  Address:   c/o Spartech Corporation
120 South Central
Clayton, Missouri 63105
 
  Fax No.:   314-721-1543
 
  Phone No.:   314-721-4242
 
  Email:   randy.martin@spartech.com
 
  Attn:   Randy C. Martin

44



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:

PNC BANK, NATIONAL ASSOCIATION, as
Collateral Agent
      By:           Name:           Title:        

Address:
Fax No.:
Phone No.:
Attn:
with a copy to:
Address:
Fax No.:
Phone No.:
Attn:

45



--------------------------------------------------------------------------------



 



EXHIBIT A
Joinder to Security Agreement
SECURITY AGREEMENT JOINDER
     This SECURITY AGREEMENT JOINDER (this “Joinder”) dated as of June 9, 2010,
to the Amended and Restated Security Agreement dated as of June 9, 2010 (such
agreement, together will all amendments and restatements and Joinders, the
“Security Agreement”), among the initial signatories thereto and each other
Person who from time to time thereafter became a party thereto pursuant to
Section 11.17 thereof (each, individually, a “Debtor” and collectively, the
“Debtors”), in favor of the Collateral Agent for the Secured Parties.
BACKGROUND.
     Capitalized terms not otherwise defined herein have the meaning specified
in the Security Agreement. The Security Agreement provides that additional
parties may become Debtors under the Security Agreement by execution and
delivery of this form of Joinder. Pursuant to the provisions of Section 11.17 of
the Security Agreement, the undersigned is becoming a Debtor under the Security
Agreement. The undersigned desires to become a Debtor under the Security
Agreement in order to induce the Secured Parties to make credit extensions and
accommodations under the Financing Documents.
AGREEMENT.
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order to induce the Secured Parties to make the
credit extensions and other credit accommodations under the Financing Documents,
the undersigned hereby agrees with Collateral Agent, as follows:
     1. Joinder. In accordance with the Security Agreement, the undersigned
hereby becomes a Debtor under the Security Agreement with the same force and
effect as if it were an original signatory thereto as a Debtor and the
undersigned hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Debtor” in the Security Agreement shall be deemed to include the undersigned.
     2. Assignment and Grant of Security Interest. As security for the Senior
Secured Obligations, the undersigned Debtor, for value received, hereby pledges
and grants to Collateral Agent, for the ratable benefit of the Secured Parties
to the extent provided in the Security Agreement, a continuing security interest
in the Collateral.
     3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in the Security Agreement.

46



--------------------------------------------------------------------------------



 



     4. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 11.4 of the Security Agreement.
     5. Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF OHIO APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
     6. Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement remains in full force and effect in accordance
with its terms.
     7. Schedules. Schedules 1 through 15 to the Security Agreement shall be
supplemented by the addition of Schedules 1 through 15 attached hereto as to the
undersigned.
     8. Severability. If any provision of this Joinder is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future Laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Joinder and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.
     9. Counterparts. This Joinder may be executed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.
     10. ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
FINANCING DOCUMENTS, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES REGARDING
THE SUBJECT MATTER HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

47



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

                      By:           Print Name:           Print Title:        

                ACCEPTED BY:

COLLATERAL AGENT:

PNC BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:          

48